[exhibit101conformed2020c001.jpg]
Exhibit 10.1 THIRD AMENDMENT AND COMMITMENT INCREASE Dated as of March 13, 2020
to AMENDED AND RESTATED CREDIT AGREEMENT Dated as of January 16, 2015 among
HELEN OF TROY TEXAS CORPORATION, a Texas corporation as the Borrower, HELEN OF
TROY LIMITED, a Bermuda company, BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto PNC BANK,
NATIONAL ASSOCIATION, and U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication
Agents, KEYBANK NATIONAL ASSOCIATION, and THE HUNTINGTON NATIONAL BANK, as
Co-Documentation Agents BOFA SECURITIES, INC., PNC CAPITAL MARKETS LLC and U.S.
BANK, NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c002.jpg]
THIRD AMENDMENT AND COMMITMENT INCREASE TO CREDIT AGREEMENT THIS THIRD AMENDMENT
AND COMMITMENT INCREASE TO CREDIT AGREEMENT (this “Third Amendment”), dated
effective as of March 13, 2020, is among HELEN OF TROY LIMITED, a Bermuda
company (“Limited”), the other Guarantors, HELEN OF TROY TEXAS CORPORATION, a
Texas corporation (the “Borrower”), the banks listed on the signature pages
hereof (“Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender (in said capacity as Administrative Agent, the
“Administrative Agent”). BACKGROUND A. Borrower, Limited, the Lenders, and Bank
of America, as the Administrative Agent, Swing Line Lender and L/C Issuer, are
parties to that certain Amended and Restated Credit Agreement, dated as of
January 16, 2015, as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of December 7, 2016 and that Second
Amendment, Assumption, Consent and Ratification Agreement, dated as of March 1,
2018 (such agreement, as amended prior to the effectiveness of this Third
Amendment, the “Credit Agreement”). The terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement. B. The Borrower and Limited have requested that the Lenders amend the
Credit Agreement to (i) increase the Aggregate Commitments to $1,250,000,000,
(ii) extend the Maturity Date, (iii) add PNC Bank, National Association, KeyBank
National Association, and The Huntington National Bank as Lenders under the
Credit Agreement (collectively, the “New Lenders”), (iv) remove Truist Bank
(formerly known as Branch Banking & Trust Company and as successor by merger to
SunTrust Bank), SunTrust Bank, Citibank, N.A., Fifth Third Bank, an Ohio Banking
Corporation and HSBC Bank USA, N.A. as Lenders under the Credit Agreement
(collectively, the “Exiting Lenders”) and (v) make certain other amendments
thereto, as more fully set forth herein. C. The Borrower, Limited, the Lenders
and the Administrative Agent hereby agree to amend the Credit Agreement, subject
to the terms and conditions set forth herein. NOW, THEREFORE, in consideration
of the covenants, conditions and agreements hereafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are all
hereby acknowledged, the Borrower, Limited, the Lenders, and the Administrative
Agent covenant and agree as follows: §1. Amendment to Credit Agreement. The
Credit Agreement (excluding the Schedules and Exhibits thereto) is hereby
amended in its entirety and replaced with the document attached hereto as Annex
I. §2. Amendment to Restate Schedules 2.01, 5.12(d), 5.13, 7.01, 7.02 and 7.03.
Schedules 2.01, 5.12(d), 5.13, 7.01, 7.02 and 7.03 to the Credit Agreement are
hereby amended in their entirety and replaced with the documents attached hereto
as Schedules 2.01, 5.12(d), 5.13, 7.01, 7.02 and 7.03 to Annex II.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c003.jpg]
§3. Amendment to Restate Exhibit E. Exhibit E to the Credit Agreement is hereby
amended in its entirety and replaced with the document attached hereto as
Exhibit E to Annex II. §4. Representations and Warranties. By its execution and
delivery hereof, each of Borrower, Limited and the other Guarantors represents
and warrants as follows: (a) the representations and warranties of the Borrower
and each other Loan Party contained in Article V of the Credit Agreement and in
each other Loan Document are true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or
in the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01 of the
Credit Agreement; (b) no event has occurred and is continuing which constitutes
a Default or an Event of Default on the date hereof or after giving effect to
this Third Amendment; (c) (i) Borrower, Limited and each other Guarantor have
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform their
respective obligations under this Third Amendment and (ii) Borrower has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under each amended and restated Revolving Loan Note in the amount of
each Lender’s Commitment after giving effect to this Third Amendment (the
“Replacement Revolving Loan Notes”); (d) (i) The execution, delivery and
performance by Borrower, Limited and each other Guarantor of this Third
Amendment and (ii) the execution, delivery and performance by Borrower of the
Replacement Revolving Loan Notes has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (x) contravene
the terms of either of such Person’s Organization Documents; (y) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (A) any Contractual Obligation to which
either Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which either Person or
its property is subject; or (z) violate any Law. Limited and each of its
Subsidiaries is in compliance with all Contractual Obligations referred to in
clause (y)(A) above except to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; (e) No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against (i) Limited, Borrower and each other Guarantor of this Third Amendment
and (ii) Borrower of the Replacement Revolving Loan Notes; 2



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c004.jpg]
(f) (i) (x) This Third Amendment has been duly executed and delivered by
Limited, Borrower and each other Guarantor and (y) the Replacement Revolving
Loan Notes have been duly executed and delivered by Borrower. (ii) (x) This
Third Amendment constitutes a legal, valid and binding obligation of Limited,
Borrower and each other Guarantor, enforceable against each such Person in
accordance with its terms, subject as to enforcement to any Debtor Relief Laws
and general equitable principles. (y) The Replacement Revolving Loan Notes
constitute a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their terms, subject as to enforcement to
any Debtor Relief Laws and general equitable principles. §5. Conditions to
Effectiveness. This Third Amendment shall become effective as of the date set
forth above upon the satisfaction of the following conditions: (a) the
Administrative Agent shall have received counterparts of this Third Amendment
duly executed by the Lenders and acknowledged by the Exiting Lenders for the
purpose of Section 6 hereof only; (b) the Administrative Agent shall have
received counterparts of this Third Amendment duly executed by the Borrower and
Limited and acknowledged by each Guarantor; (c) the Administrative Agent shall
have received fully-executed Replacement Revolving Loan Notes for each New
Lender and each other Lender whose Commitment is revised pursuant to this Third
Amendment; (d) each of the conditions set forth in Section 4.02(a) and 4.02(b)
shall have been satisfied (as if the Borrower were Borrowing as of the date of
this Third Amendment); (e) the Administrative Agent shall have received a (i)
Secretary’s Certificate of Borrower, containing Exhibit A, Unanimous Written
Consent of the Board of Directors of Borrower approving the execution, delivery
and performance of this Third Amendment and the Replacement Revolving Loan
Notes, and Exhibit B, Incumbency; (ii) a Certificate of Fact, certified by the
Texas Secretary of State for Borrower; (iii) a print out of the franchise tax
details page from the Texas comptroller for Borrower and (iv) Certificate of
Limited, containing Exhibit A, Unanimous Consent or Resolutions of the Board of
Directors of Limited, and Exhibit B, Incumbency, in each case, in form
reasonably satisfactory to the Administrative Agent; (f) the Administrative
Agent shall have received opinions of legal counsel to the Borrower and Limited
in form reasonably satisfactory to the Administrative Agent; (g) the
Administrative Agent shall have received for its benefit and the benefit of each
Lender (other than the Exiting Lenders) and BofA Securities, Inc. the fees in
immediately available funds as agreed upon by the Borrower, Limited, the
Administrative Agent, BofA Securities, Inc. and the Lenders; (h) the
Administrative Agent shall have received all invoiced out of pocket fees and
expenses due and owing in connection with this Third Amendment; 3



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c005.jpg]
(i) the legal fees and expenses of Greenberg Traurig, LLP, counsel for the
Administrative Agent, shall have been paid in immediately available funds; (j)
the Administrative Agent and the Lenders shall have received copies of (i) pro
forma financial statements of the Borrower giving effect to the closing of the
Third Amendment and (ii) projections for the Borrower and its Subsidiaries for
the three years following the Third Amendment Effective Date; (k) the
Administrative Agent shall have received a certificate signed by a Responsible
Officer of Limited certifying (A) that there has been no event or circumstance
since February 28, 2019 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and (B) a
pro forma calculation of the Net Leverage Ratio (after giving effect to the
Credit Extensions made as of the Third Amendment Effective Date) as of August
31, 2019 would not be greater than 1.19 to 1.00; (l) upon the reasonable request
of any Lender, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and anti-money-
laundering rules and regulations, including, without limitation, the PATRIOT
Act, and any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver, to each Lender that so requests,
a Beneficial Ownership Certification in relation to such Loan Party; (m) the
Administrative Agent shall have received searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party
and copies of the financing statements on file in such jurisdictions; (n) the
Exiting Lenders shall have received payment in full in immediately available
funds for all amounts due them under the Credit Agreement and the other Loan
Documents; and (o) the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent and its counsel, such other
documents, certificates and instruments as the Administrative Agent shall
reasonably require. §6. Exiting Lenders. By acknowledging and agreeing as
provided on the signature pages hereof, each of the Exiting Lenders, upon
satisfaction of the conditions to effectiveness set forth in Section 5 of this
Third Amendment, shall not (a) be a Lender under the Credit Agreement nor (b)
have any rights or obligations with respect to being a Lender, except for those
that expressly survive termination of the Credit Agreement or termination of any
Commitment thereunder. §7. Reference to the Credit Agreement. (a) Upon the
effectiveness of this Third Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, or words of like import shall mean and be a
reference to the Credit Agreement, as affected and amended hereby. 4



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c006.jpg]
(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed. §8. Costs,
Expenses and Taxes. The Borrower agrees to pay on demand all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Third Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto). §9. Guarantor’s Acknowledgment. By signing below, Limited and
each other Guarantor (a) acknowledges, consents and agrees to the execution,
delivery and performance by Borrower and Limited of this Third Amendment, (b)
acknowledges and agrees that its obligations in respect of its Guaranty (i) are
not released, diminished, waived, modified, impaired or affected in any manner
by this Third Amendment or any of the provisions contemplated herein, and (ii)
also covers the Aggregate Commitments and the Revolving Loans as increased by
this Third Amendment, (c) ratifies and confirms its obligations under its
Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty. §10. New Lender
Representations and Agreements. (a) Each New Lender represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Third Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement, (iii) from and after the Third Amendment Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Revolving
Loans and either it, or the Person exercising discretion in making its decision
to acquire such Revolving Loans, is experienced in acquiring assets of such
type, (v) it has received a copy of the Credit Agreement and other Loan
Documents requested by it, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 6.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Third Amendment and to purchase such Loans, and (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Third
Amendment and join the Credit Agreement and the other Loan Documents as a Lender
and to purchase and make, as the case may be, its Applicable Percentage (after
giving effect to this Third Amendment) of the Revolving Loans; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. Pursuant to
Section 10.06(b)(iii) of the Credit Agreement, the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender hereby consent to the assignment
to each New Lender provided for herein. §11. Purchase/Sale by Lenders.
Simultaneously with the satisfaction of the conditions to effectiveness set
forth in Section 5 of this Third Amendment, each Lender (other than the 5



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c007.jpg]
Exiting Lenders) shall purchase or sell (as the case may be), without recourse,
an amount of the Revolving Loans outstanding such that, after giving effect to
this Third Amendment, the amount of each Lender’s Commitment utilized and the
amount of Revolving Loans owed to each Lender will be equal to its Applicable
Percentage thereof after giving effect to the Third Amendment. The Borrower
shall pay each Lender compensation for any losses pursuant to and in accordance
with the provisions of Section 3.05 of the Credit Agreement as a result of any
purchases or sales. Each Lender hereby waives the requirement in Section 2.13 of
the Credit Agreement that all payments on the Obligations be made pro rata
solely for purposes of payment of all Obligations due and owing to the Exiting
Lenders. §12. Execution in Counterparts. This Third Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. For purposes of this Third Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, email or other
electronic imaging means (e.g. “pdf” or “tif”) is to be treated as an original.
The signature of such Person thereon, for purposes hereof, is to be considered
as an original signature, and the counterpart (or signature page thereto) so
transmitted is to be considered to have the same binding effect as an original
signature on an original document. §13. Governing Law; Binding Effect. This
Third Amendment shall be governed by and construed in accordance with the laws
of the State of Texas applicable to agreements made and to be performed entirely
within such state, provided that each party shall retain all rights arising
under federal law, and shall be binding upon the parties hereto and their
respective successors and assigns. This Third Amendment is a Loan Document. §14.
Headings. Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose. §15. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS
AMENDED BY THIS THIRD AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. REMAINDER OF PAGE LEFT
INTENTIONALLY BLANK 6



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c008.jpg]
IN WITNESS WHEREOF, this Third Amendment is executed as of the date first set
forth above. BORROWER: HELEN OF TROY TEXAS CORPORATION, a Texas corporation By:
/s/ Brian Grass Brian Grass Chief Financial Officer LIMITED: HELEN OF TROY
LIMITED, a Bermuda corporation By: /s/ Brian Grass Brian Grass Chief Financial
Officer Signature Page to Third Amendment and Commitment Increase to Credit
Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c009.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Adam Rose Name: Adam Rose
Title: SVP Signature Page to Third Amendment and Commitment Increase to Credit
Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c010.jpg]
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By: /s/
Adam Rose Name: Adam Rose Title: SVP Signature Page to Third Amendment and
Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c011.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Andrea Kinnik Name: Andrea
Kinnik Title: Senior Vice President Signature Page to Third Amendment and
Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c012.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Kara P. Van Duzee Name: Kara
P. Van Duzee Title: Vice President Signature Page to Third Amendment and
Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c013.jpg]
BMO HARRIS BANK N.A., as a Lender By: /s/ Chad Beltz Name: Chad Beltz Title:
Vice President Signature Page to Third Amendment and Commitment Increase to
Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c014.jpg]
KEYBANK NATIONAL ASSOCIATION, as a Lender By: /s/ Marianne T. Meil Name:
Marianne T. Meil Title: Sr. Vice President Signature Page to Third Amendment and
Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c015.jpg]
WELLS FARGO BANK, N.A., as a Lender By: /s/ Joseph Gricco Name: Joseph Gricco
Title: Director Signature Page to Third Amendment and Commitment Increase to
Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c016.jpg]
THE HUNTINGTON NATIONAL BANK, as a Lender By: /s/ Martin H. McGinty Name: Martin
H. McGinty Title: Director Signature Page to Third Amendment and Commitment
Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c017.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Blakely Engel Name: Blakely Engel
Title: Vice President Signature Page to Third Amendment and Commitment Increase
to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c018.jpg]
COMERICA BANK, as a Lender By: /s/ Gerald R. Finney Jr. Name: Gerald R. Finney
Jr. Title: Vice President Signature Page to Third Amendment and Commitment
Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c019.jpg]
ACKNOWLEDGED AND AGREED BY EXITING LENDERS FOR PURPOSES OF SECTION 6 HEREOF
ONLY: TRUIST BANK (formerly known as Branch Banking and Trust Company and as
successor by merger to SunTrust Bank), as a Lender By: /s/ Justin Lien Name:
Justin Lien Title: Director Signature Page to Third Amendment and Commitment
Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c020.jpg]
ACKNOWLEDGED AND AGREED BY EXITING LENDERS FOR PURPOSES OF SECTION 6 HEREOF
ONLY: CITIBANK, N.A., as a Lender By: /s/ Timicka Anderson Name: Timicka
Anderson Title: Authorized Signatory Signature Page to Third Amendment and
Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c021.jpg]
ACKNOWLEDGED AND AGREED BY EXITING LENDERS FOR PURPOSES OF SECTION 6 HEREOF
ONLY: FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender By: /s/ James
Holacka Name: James Holacka Title: Director - UP Signature Page to Third
Amendment and Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c022.jpg]
ACKNOWLEDGED AND AGREED BY EXITING LENDERS FOR PURPOSES OF SECTION 6 HEREOF
ONLY: HSBC BANK USA, N.A., as a Lender By: /s/ Chase Gavin Name: Chase Gavin
Title: Vice President Signature Page to Third Amendment and Commitment Increase
to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c023.jpg]
ACKNOWLEDGED AND AGREED PURSUANT TO SECTION 9 ABOVE: GUARANTORS: HELEN OF TROY
L.P., a Texas limited partnership By: HELEN OF TROY NEVADA CORPORATION, a Nevada
corporation, General Partner HELEN OF TROY LIMITED, a Bermuda company HELEN OF
TROY LIMITED, a Barbados corporation HOT NEVADA, INC., a Nevada corporation
HELEN OF TROY TEXAS CORPORATION, a Texas corporation HELEN OF TROY NEVADA
CORPORATION, a Nevada corporation IDELLE LABS LTD., a Texas limited partnership
By: HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner OXO
INTERNATIONAL LTD., a Texas limited partnership By: HELEN OF TROY NEVADA
CORPORATION, a Nevada corporation, General Partner PUR WATER PURIFICATION
PRODUCTS, INC., a Nevada corporation KAZ, INC., a New York corporation KAZ USA,
INC., a Massachusetts corporation KAZ CANADA, INC., a Massachusetts corporation
STEEL TECHNOLOGY, LLC, an Oregon limited liability company DRYBAR PRODUCTS LLC,
a Delaware limited liability company By: /s/ Brian L. Grass Brian L. Grass Title
for all: Chief Financial Officer Signature Page to Third Amendment and
Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c024.jpg]
NOTARIAL CERTIFICATE OF Rosemary Vasquez NOTARY PUBLIC DO HEREBY CERTIFY AND
ATTEST that on the day of the date hereof personally came and appeared before me
Brian L. Grass, the duly authorized Chief Financial Officer of Helen of Troy
Limited, a Barbados corporation, one of the executing parties to the within
written document and did in my presence sign and deliver the same as and for his
free and voluntary act and deed. IN FAITH AND TESTIMONY WHEREOF I the said
Rosemary Vasquez have hereunto set and subscribed my name and caused my Seal of
Office to be hereunto put and affixed this 12th day of March, 2020. Signature
Page to Third Amendment and Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c025.jpg]
HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED, a Macau corporation By: /s/
Tessa Judge Name: Tessa Judge Title: Director Signature Page to Third Amendment
and Commitment Increase to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c026.jpg]
Annex I Credit Agreement [Attached hereto]



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c027.jpg]
Published CUSIP Number: 42308KAE6 42308KAF3 AMENDED AND RESTATED CREDIT
AGREEMENT Dated as of January 16, 2015 among HELEN OF TROY TEXAS CORPORATION, a
Texas corporation as the Borrower, HELEN OF TROY LIMITED, a Bermuda company,
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and The Other Lenders Party Hereto PNC BANK, NATIONAL ASSOCIATION, and
U.S. BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, KEYBANK NATIONAL
ASSOCIATION, and THE HUNTINGTON NATIONAL BANK, as Co-Documentation Agents BOFA
SECURITIES, INC., PNC CAPITAL MARKETS LLC and U.S. BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Runners Conformed to include First
Amendment to Credit Agreement, dated as of December 7, 2016, that Second
Amendment, Assumption, Consent and Ratification Agreement, dated as of March 1,
2018 and that Third Amendment and Commitment Increase to Credit Agreement, dated
as of March 13, 2020



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c028.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
....................................................... 6 1.01 Defined Terms
........................................................................................................
6 1.02 Other Interpretive Provisions
............................................................................. 44
1.03 Accounting Terms
................................................................................................
45 1.04 Rounding
..............................................................................................................
46 1.05 Times of Day
.........................................................................................................
46 1.06 Letter of Credit Amounts
....................................................................................
46 1.07 Exchange Rates; Currency Equivalents; Increases
.......................................... 47 1.08 Additional Alternative
Currencies .....................................................................
48 1.09 Calculation of Consolidated Total Assets
.......................................................... 48 1.10 Change of
Currency
............................................................................................
48 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
...................................... 49 2.01 Revolving Loans
...................................................................................................
49 2.02 Borrowings, Conversions and Continuations of Revolving Loans
.................. 49 2.03 Letters of Credit
...................................................................................................
51 2.04 Swing Line Loans
.................................................................................................
61 2.05 Prepayments
.........................................................................................................
64 2.06 Termination or Reduction of Commitments
..................................................... 65 2.07 Repayment of Loans
............................................................................................
65 2.08 Interest
..................................................................................................................
65 2.09 Fees
........................................................................................................................
66 2.10 Computation of Interest and Fees
...................................................................... 67 2.11
Evidence of Debt
..................................................................................................
67 2.12 Payments Generally; Administrative Agent’s Clawback
................................ 68 2.13 Sharing of Payments by Lenders
....................................................................... 70 2.14
Increase in Commitments
...................................................................................
71 2.15 Cash Collateral
....................................................................................................
73 2.16 Defaulting Lenders
..............................................................................................
74 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
........................................ 76 3.01 Taxes
.....................................................................................................................
76 3.02 Illegality
................................................................................................................
81 3.03 Inability to Determine Rates
...............................................................................
82 3.04 Increased Costs; Reserves on Eurodollar Rate Loans
..................................... 82 3.05 Compensation for Losses
....................................................................................
84 3.06 Mitigation Obligations; Replacement of Lenders
............................................. 85 3.07 Survival
.................................................................................................................
85 3.08 LIBOR Successor Rate
........................................................................................
85 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
.............................. 87 4.01 Conditions of Initial Credit Extension
............................................................... 87 4.02
Conditions to all Credit Extensions
................................................................... 89 i



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c029.jpg]
ARTICLE V. REPRESENTATIONS AND WARRANTIES
...................................................... 89 5.01 Existence,
Qualification and Power; Compliance with Laws .......................... 90 5.02
Authorization; No Contravention
...................................................................... 90 5.03
Governmental Authorization; Other Consents
................................................ 90 5.04 Binding Effect
......................................................................................................
90 5.05 Financial Statements; No Material Adverse Effect
.......................................... 90 5.06 Litigation
..............................................................................................................
91 5.07 No Default
.............................................................................................................
91 5.08 Ownership of Property; Liens
............................................................................ 91
5.09 Environmental Compliance
................................................................................
91 5.10 Insurance
..............................................................................................................
92 5.11 Taxes
.....................................................................................................................
92 5.12 ERISA Compliance
..............................................................................................
92 5.13 Subsidiaries; Equity Interests
............................................................................. 93
5.14 Margin Regulations; Investment Company Act
............................................... 93 5.15 Disclosure
.............................................................................................................
94 5.16 Compliance with Laws
........................................................................................
94 5.17 Intellectual Property; Licenses, Etc
................................................................... 94 5.18
Solvency
................................................................................................................
94 5.19 Taxpayer Identification Number
....................................................................... 95 5.20
Sanctions Concerns and Anti-Corruption Laws
............................................... 95 5.21 Representations as to
Foreign Obligors .............................................................
95 5.22 EEA Financial Institution
...................................................................................
96 5.23 Beneficial Ownership Certification
.................................................................... 96 5.24
Covered Entities
...................................................................................................
96 ARTICLE VI. AFFIRMATIVE COVENANTS
.......................................................................... 96
6.01 Financial Statements
...........................................................................................
96 6.02 Certificates; Other Information
......................................................................... 97
6.03 Notices
...................................................................................................................
98 6.04 Payment of Obligations
.......................................................................................
99 6.05 Preservation of Existence, Etc
............................................................................ 99
6.06 Maintenance of Properties
................................................................................
100 6.07 Maintenance of Insurance
.................................................................................
100 6.08 Compliance with Laws
......................................................................................
100 6.09 Books and Records
............................................................................................
100 6.10 Inspection Rights
...............................................................................................
100 6.11 Use of Proceeds
..................................................................................................
100 6.12 Anti-Corruption Laws; Sanctions
.................................................................... 101 6.13
Post-Closing Matters
.........................................................................................
101 6.14 Approvals and Authorizations
......................................................................... 101
6.15 Covenant to Guarantee Obligations
................................................................ 101 ARTICLE
VII. NEGATIVE COVENANTS
..............................................................................
102 7.01 Liens
....................................................................................................................
102 7.02 Investments
.........................................................................................................
104 7.03 Indebtedness
.......................................................................................................
106 ii



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c030.jpg]
7.04 Fundamental Changes
.......................................................................................
109 7.05 Dispositions
.........................................................................................................
109 7.06 Restricted Payments
..........................................................................................
111 7.07 Change in Nature of Business
........................................................................... 112
7.08 Transactions with Affiliates
..............................................................................
112 7.09 Burdensome Agreements
..................................................................................
112 7.10 Use of Proceeds
..................................................................................................
113 7.11 Financial Covenants
..........................................................................................
113 7.12 Amendments of Subordinated Indebtedness
.................................................. 114 7.13 Licenses
...............................................................................................................
114 7.14 Sanctions
.............................................................................................................
114 7.15 Anti-Corruption Laws
.......................................................................................
114 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
.................................................. 114 8.01 Events of Default
................................................................................................
114 8.02 Remedies Upon Event of Default
..................................................................... 116 8.03
Application of Funds
.........................................................................................
117 ARTICLE IX. ADMINISTRATIVE AGENT
............................................................................ 118
9.01 Appointment and Authority
.............................................................................
118 9.02 Rights as a Lender
.............................................................................................
118 9.03 Exculpatory Provisions
.....................................................................................
118 9.04 Reliance by Administrative Agent
................................................................... 120 9.05
Delegation of Duties
...........................................................................................
120 9.06 Resignation of Administrative Agent
............................................................... 120 9.07
Non-Reliance on Administrative Agent and Other Lenders .........................
122 9.08 No Other Duties, Etc
.........................................................................................
122 9.09 Administrative Agent May File Proofs of Claim
............................................ 123 9.10 Collateral and Guaranty
Matters .................................................................... 123
9.11 ERISA Plan Assets
.............................................................................................
124 ARTICLE X. MISCELLANEOUS
............................................................................................
125 10.01 Amendments, Etc
...............................................................................................
125 10.02 Notices; Effectiveness; Electronic Communication
........................................ 127 10.03 No Waiver; Cumulative
Remedies ................................................................... 129
10.04 Expenses; Indemnity; Damage Waiver
........................................................... 130 10.05 Payments
Set Aside
............................................................................................
132 10.06 Successors and Assigns
......................................................................................
132 10.07 Treatment of Certain Information; Confidentiality
....................................... 137 10.08 Right of Setoff
....................................................................................................
138 10.09 Interest Rate Limitation
....................................................................................
139 10.10 Counterparts; Integration; Effectiveness
........................................................ 139 10.11 Survival of
Representations and Warranties
.................................................. 139 10.12 Severability
.........................................................................................................
139 10.13 Replacement of Lenders
....................................................................................
140 10.14 Governing Law; Jurisdiction; Etc
.................................................................... 140 10.15
Waiver of Jury Trial
..........................................................................................
141 10.16 USA PATRIOT Act
...........................................................................................
142 iii



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c031.jpg]
10.17 No Advisory or Fiduciary Responsibility
........................................................ 142 10.18 Electronic
Execution of Assignments and Certain Other Documents .......... 142 10.19
Judgment Currency
...........................................................................................
143 10.20 ENTIRE AGREEMENT
...................................................................................
143 10.21 Keepwell
.............................................................................................................
143 10.22 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
..........................................................................................................
144 10.23 Acknowledgment Regarding Any Supported QFCs
...................................... 144 10.24 Addition of Guarantors
.....................................................................................
145 iv



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c032.jpg]
SCHEDULES 1.01(a) 1.01(b) 2.01 5.12(d) 5.13 5.20 6.13 7.01 7.02 7.03 10.02
EXHIBITS Form of A Revolving Loan Notice B Swing Line Loan Notice C Revolving
Loan Note D Swing Line Note E Compliance Certificate F Assignment and Assumption
G Guaranty H Forms of U.S. Tax Compliance Certificates v



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c033.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT
(“Agreement”) is entered into as of January 16, 2015, among HELEN OF TROY TEXAS
CORPORATION, a corporation duly organized under the laws of the State of Texas
(the “Borrower”), HELEN OF TROY LIMITED, a Bermuda company (“Limited”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. Helen of Troy L.P., Limited, certain Lenders
and Bank of America, N.A., as administrative agent, are parties to that certain
Credit Agreement dated as of December 30, 2010 (said Credit Agreement, as
amended, modified and supplemented from time to time, the “Existing Credit
Agreement”). The Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety, and the Lenders are willing to do so on
the terms and conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
to amend and restate the Existing Credit Agreement in its entirety effective as
of the date hereof to read as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING
TERMS 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below: “Acquisition” means the acquisition by any
Person of (a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business of another Person, in each case (i) whether or not
involving a merger or consolidation with such other Person and (ii) whether in
one transaction or a series of related transactions. “Acquisition Consideration”
means the consideration given by Limited or any of its Subsidiaries for an
Acquisition, including but not limited to the sum of (without duplication) (a)
the fair market value of any cash or property (excluding Equity Interests) or
services given, plus (b) the amount of any Indebtedness assumed, incurred or
guaranteed (to the extent not otherwise included) in connection with such
Acquisition by Limited or any of its Subsidiaries. “Act” means the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“Adjustment” has the meaning specified in Section 3.08. “Administrative Agent”
means Bank of America in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c034.jpg]
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affected
Financial Institution” means (a) any EEA Financial Institution or (b) any UK
Financial Institution. “Affiliate” means, at any time, and with respect to any
Person, any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and “Controlled” has
the meaning correlative thereto. Unless the context otherwise clearly requires,
any reference to an “Affiliate” is a reference to an Affiliate of Limited.
“Agent Parties” has the meaning specified in Section 10.02(c). “Aggregate
Commitments” means the Commitments of all the Lenders. As of the Third Amendment
Effective Date, the amount of the Aggregate Commitments is $1,250,000,000.
“Agreement” means this Credit Agreement. “Agreement Currency” has the meaning
specified in Section 10.19. “Alternative Currency” means each of Euro, Sterling,
Canadian dollars, Swiss Francs and Hong Kong dollars and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars. “Annex” has the meaning specified in
Section 5.20(a). “Applicable Foreign Obligor Documents” has the meaning
specified in Section 5.22. “Applicable Law” means (a) in respect of any Person,
all provisions of Laws applicable to such Person, and all orders and decrees of
all courts and determinations of arbitrators applicable to such Person and (b)
in respect of contracts made or performed in the State of Texas, “Applicable
Law” shall also mean the laws of the United States of America, including,
without limitation in addition to the foregoing, 12 USC Sections 85 and 86, and
any other statute of the United States of America now or at any time hereafter
prescribing the maximum rates of interest on loans and extensions of credit, and
the laws of the State of Texas.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c035.jpg]
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from to time, the following percentages per annum,
based upon the Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Pricing Net Leverage Ratio Commitment Eurodollar Rate Base Rate Level Fee for
Loans and for Loans Letters of Credit I Less than 1.50 to 1.00 0.150% 1.000%
0.000% II Greater than or equal to 1.50 to 1.00 but less 0.200% 1.125% 0.125%
than 2.00 to 1.00 III Greater than or equal to 2.00 to 1.00 but less 0.250%
1.375% 0.375% than 2.50 to 1.00 IV Greater than or equal to 2.50 to 1.00 but
less 0.300% 1.625% 0.625% than 3.00 to 1.00 V Greater than or equal to 3.00 to
1.00 but less 0.350% 1.875% 0.875% than 3.50 to 1.00 VI Greater than or equal to
3.50 to 1.00 0.400% 2.000% 1.000% Any increase or decrease in the Applicable
Rate resulting from a change in the Net Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section 6.02(a), then, upon the request of the Required Lenders, Pricing Level
VI shall apply as of the third Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the first Business Day immediately following the date such
Compliance Certificate is actually delivered to the Administrative Agent.
Notwithstanding the foregoing, the Applicable Rate in effect from and after the
Third Amendment Effective Date through and including the date the Compliance
Certificate is delivered pursuant to Section 6.02(a) for the first fiscal
quarter ending after the Third Amendment Effective Date shall be Pricing Level
I. Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). “Applicable Time” means, with respect to any
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c036.jpg]
Administrative Agent or the L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal and customary
banking procedures in the place of payment. “Approved Fund” means any Fund that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Arranger” means, collectively, BofA Securities, Inc., PNC Capital Markets LLC
and U.S. Bank, National Association each in their capacity as a joint lead
arranger and a joint bookrunner. “Assignment and Assumption” means an assignment
and assumption entered into by a Lender and an Eligible Assignee (with the
consent of any party whose consent is required by Section 10.06(b)), and
accepted by the Administrative Agent, in substantially the form of Exhibit F or
any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent. “Attributable
Indebtedness” means, on any date, (a) in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease. “Audited Financial Statements” means the
audited consolidated balance sheet of Limited and its Subsidiaries for the
fiscal year ended February 28, 2014, and the related consolidated statements of
income or operations, shareholders’ equity, and cash flows for such fiscal year
of Limited and its Subsidiaries, including the notes thereto. “Autoborrow
Agreement” has the meaning specified in Section 2.04(b)(ii). “Auto-Extension
Letter of Credit” has the meaning specified in Section 2.03(b)(iii).
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv). “Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution. “Bail-In Legislation” means, (a) with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, rule, regulation or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule, and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time)



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c037.jpg]
and any other law, regulation or rule applicable to the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings). “Bank of America” means Bank of
America, N.A. and its successors. “Base Rate” means for any day a fluctuating
rate of interest per annum equal to the highest of (a) the Federal Funds Rate
plus 0.50%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate,” and (c) the
Eurodollar Rate plus 1%, subject to the interest rate floors set forth therein;
provided that if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.08 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. “Base Rate Loan” means a Revolving Loan that bears interest
based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”. “BHC
Act Affiliate” has the meaning specified in Section 10.23. “Borrower” has the
meaning specified in the first introductory paragraph hereto. “Borrower
Materials” has the meaning specified in Section 6.02. “Borrowing” means a
Revolving Borrowing or a Swing Line Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day. “Capital Lease” means, at any time, a lease with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurring of a liability in accordance with GAAP.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c038.jpg]
“Cash and Cash Equivalents” means, collectively (a) cash; (b) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than two (2) years from the date of acquisition thereof; provided that such
obligations described in this clause (b) are backed by the full faith and credit
of the United States or are pledged in support thereof; (c) time deposits with,
or certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) (A) is a Lender or (B) is organized under the laws of the United States, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) has (or the parent of which has) outstanding short term
debt rated P-1 (or the then equivalent grade) by Moody's or A-1 (or the then
equivalent grade) by S&P and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one (1) year from
the date of acquisition thereof; (d) commercial paper issued by any Person
organized under the laws of any state of the United States and rated in one of
the two highest rating categories by Moody's or by S&P, in each case with
maturities of not more than two hundred seventy (270) days from the date of
acquisition thereof; (e) repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in clauses (b)
and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above; (f) Investments in money market
mutual funds that are classified as current assets in accordance with GAAP, and
the portfolios of which invest at least 95% of its assets in Investments of the
character, quality and maturity described in clauses (b), (c), (d) and (e) of
this definition maturing not more than one year after the acquisition thereof,
which funds are managed by Persons having, or who are members of holding
companies having, in the aggregate, capital and surplus in excess of
$100,000,000; and (g) in the case of Investments by a non-CFC controlled Foreign
Subsidiary, Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (f) customarily utilized in
countries in which such Subsidiary operates for short-term cash management
purposes. “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of one or more of the L/C Issuer or
the Lenders, as collateral for L/C Obligations, or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the L/C Issuer shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support. “CFC”
means a Foreign Subsidiary of Limited that is a controlled foreign corporation
within the meaning of Section 957 of the Code. “CFC Holding Company” means (a)
any Subsidiary of Limited that is not a Foreign Subsidiary, and (b) any
Subsidiary of Limited that is classified as a disregarded entity for U.S.
federal income tax purposes, in each case substantially all the assets of which
consist of equity interests or debt interests in one or more (i) Foreign
Subsidiaries that are CFCs or (ii) other Subsidiaries substantially all the
assets of which consist (directly or indirectly) of equity interests or debt
interests in one or more Foreign Subsidiaries that are CFCs.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c039.jpg]
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued. “Change of Control” means an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the ultimate “beneficial owner” (as
defined in Rules 13d- 3 and 13d-5 under the Securities Exchange Act of 1934)),
directly or indirectly, of 50% or more of the total voting power of Voting
Equity Interests of Limited or the Borrower, as the case may be, or (b) during
any period of twelve (12) consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Limited (excluding
vacant seats) cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was nominated,
appointed or approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding vacant seats) or (iii) whose
election or nomination to that board or other equivalent governing body was
nominated, appointed or approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding vacant seats).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01. “Code” means the
Internal Revenue Code of 1986. “Commitment” means, as to each Lender, its
obligation to (a) make Revolving Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c040.jpg]
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, as well as any
rule promulgated thereunder by the Commodity Futures Trading Commission.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated EBIT” means for any period the sum
of Consolidated Net Earnings for such period, plus (a) without duplication and
to the extent deducted in calculating Consolidated Net Earnings (other than with
respect to clause (a)(vi)), in each case for Limited and its Subsidiaries, all
determined in accordance with GAAP for such period, the total of: (i) interest
expense, (ii) federal and state income and franchise tax expense, (iii) to the
extent non-cash, any impairment charges, asset write-offs and write- downs
incurred during such period, (iv) to the extent non-cash, any write-offs or
write-downs of goodwill or other intangibles during such period, (v) non-cash
charges for such period but excluding any non-cash charge that is an accrual of
a reserve for a cash expense or cash payment to be made, or anticipated to be
made, in a future period, (vi) the amount of pro forma “run-rate” cost savings,
operating expense reductions, operating improvements and synergies actually
implemented by Limited or its Subsidiaries or related to an Acquisition or
Disposition projected to be realized as a result of actions taken or are
expected to be taken, in each case, that are reasonably identifiable, factually
supportable and projected by Limited in good-faith to be realized as a result of
Acquisitions, Dispositions, cost savings or business optimization initiatives or
other similar transactions or initiatives consummated after the Third Amendment
Effective Date to the extent not prohibited by this Agreement, net of the amount
of actual benefits realized in respect thereof; provided that (A) actions in
respect of such non-cash cost-savings, operating expense reductions, operating
improvements and synergies have been, or will be, taken within 12 months of the
applicable Acquisition, Disposition or initiative, (B) no cost savings,
operating expense reductions, operating improvements or synergies shall be added
pursuant to this clause (vi) to the extent duplicative of any expenses or
charges otherwise added to (or excluded from) Consolidated EBIT, whether through
a pro forma adjustment or otherwise, for such period, (C) projected amounts (and
not yet realized) may no longer be added in calculating Consolidated EBIT
pursuant to this clause (vi) to the extent occurring more than four fiscal
quarters after the applicable Acquisition, Disposition or



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c041.jpg]
initiative, (D) Limited must deliver to the Administrative Agent (1) a
certificate of a Responsible Officer of Limited setting forth such estimated
cost-savings, operating expense reductions, operating improvements and synergies
and (2) information and calculations supporting in reasonable detail such
estimated cost savings, operating expense reductions, operating improvements and
synergies, (vii) any unusual or non-recurring charges or losses for such period,
(viii) any fees, expenses or charges (other than depreciation or amortization
expense) incurred during such period in connection with any Investment
(including any Acquisition), Disposition outside of the ordinary course of
business, issuance of Indebtedness or capital stock, or amendment, modification,
repayment or refinancing of any debt instrument, in each case permitted under
this Agreement, including (A) any such transactions undertaken but not completed
and any transactions consummated prior to the Third Amendment Effective Date and
(B) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees, (ix) restructuring and similar charges, accruals,
reserves, severance, relocation costs, lease termination or modification costs,
integration and facilities opening or closing costs and other business
optimization expenses (including in connection with revenue synergies), signing
costs, retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post- retirement employee benefit plans, (x) non-recurring cash expenses
recognized for information technology and other integration costs and business
optimization expenses in connection with any cost savings or business
optimization initiatives, and (xi) fees, charges, costs and expenses incurred in
such period in connection with Litigation, minus (b) without duplication and to
the extent added in calculating Consolidated Net Earnings, in each case for
Limited and its Subsidiaries, all determined in accordance with GAAP for such
period, the total of: (i) federal and state, local and foreign income tax
credits (other than to the extent netted in clause (a)(ii) above), (ii) other
non-cash gains, excluding any such non-cash gains to the extent they represent a
reversal of an accrual of a reserve for a cash expense or cash payment that
reduced Consolidated EBIT in a prior period that are described in the exclusion
noted in clause (a)(v) above, and (iii) any unusual or non-recurring income or
gains for such period, all determined in accordance with GAAP;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c042.jpg]
provided, that the aggregate amount added back in the calculation of
Consolidated EBIT for any such period pursuant to clauses (a)(vi), (a)(viii),
(a)(ix), (a)(x) and (a)(xi) shall not exceed 20% of Consolidated EBIT for the
applicable four-quarter period (calculated prior to giving effect to any
add-backs pursuant to such clauses). “Consolidated EBITDA” means for any period
the sum of Consolidated Net Earnings for such period, plus (a) without
duplication and to the extent deducted in calculating Consolidated Net Earnings
(other than with respect to clause (a)(vii)), in each case for Limited and its
Subsidiaries, all determined in accordance with GAAP for such period, the total
of: (i) depreciation and amortization expenses, (ii) interest expense, (iii)
federal and state income and franchise tax expense, (iv) to the extent non-cash,
any impairment charges, asset write-offs and write- downs incurred during such
period, (v) to the extent non-cash, any write-offs or write-downs of goodwill or
other intangibles during such period, (vi) non-cash charges for such period but
excluding any non-cash charge that is an accrual of a reserve for a cash expense
or cash payment to be made, or anticipated to be made, in a future period, (vii)
the amount of pro forma “run-rate” cost savings, operating expense reductions,
operating improvements and synergies actually implemented by Limited or its
Subsidiaries or related to an Acquisition or Disposition projected to be
realized as a result of actions taken or are expected to be taken, in each case,
that are reasonably identifiable, factually supportable and projected by Limited
in good-faith to be realized as a result of Acquisitions, Dispositions, cost
savings or business optimization initiatives or other similar transactions or
initiatives consummated after the Third Amendment Effective Date to the extent
not prohibited by this Agreement, net of the amount of actual benefits realized
in respect thereof; provided that (A) actions in respect of such non-cash
cost-savings, operating expense reductions, operating improvements and synergies
have been, or will be, taken within 12 months of the applicable Acquisition,
Disposition or initiative, (B) no cost savings, operating expense reductions,
operating improvements or synergies shall be added pursuant to this clause (vii)
to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (C) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause (vii)
to the extent occurring more than four fiscal quarters after the applicable
Acquisition, Disposition or initiative, (D) Limited must deliver to the
Administrative Agent (1) a certificate of a Responsible Officer of Limited
setting forth such estimated cost-savings, operating expense reductions,
operating improvements and synergies and (2) information and



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c043.jpg]
calculations supporting in reasonable detail such estimated cost savings,
operating expense reductions, operating improvements and synergies, (viii) any
unusual or non-recurring charges or losses for such period, (ix) any fees,
expenses or charges (other than depreciation or amortization expense) incurred
during such period in connection with any Investment (including any
Acquisition), Disposition outside of the ordinary course of business, issuance
of Indebtedness or capital stock, or amendment, modification, repayment or
refinancing of any debt instrument, in each case permitted under this Agreement,
including (A) any such transactions undertaken but not completed and any
transactions consummated prior to the Third Amendment Effective Date and (B) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees, (x) restructuring and similar charges, accruals, reserves,
severance, relocation costs, lease termination or modification costs,
integration and facilities opening or closing costs and other business
optimization expenses (including in connection with revenue synergies), signing
costs, retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities and curtailments or modifications to pension
and post- retirement employee benefit plans, (xi) non-recurring cash expenses
recognized for information technology and other integration costs and business
optimization expenses in connection with any cost savings or business
optimization initiatives, and (xii) fees, charges, costs and expenses incurred
in such period in connection with Litigation, minus (b) without duplication and
to the extent added in calculating Consolidated Net Earnings, in each case for
Limited and its Subsidiaries, all determined in accordance with GAAP for such
period, the total of: (i) federal and state, local and foreign income tax
credits (other than to the extent netted in clause (a)(iii) above), (ii) other
non-cash gains, excluding any such non-cash gains to the extent they represent a
reversal of an accrual of a reserve for a cash expense or cash payment that
reduced Consolidated EBIT in a prior period that are described in the exclusion
noted in clause (a)(vi) above, and (iii) any unusual or non-recurring income or
gains for such period, all determined in accordance with GAAP; provided, that
the aggregate amount added back in the calculation of Consolidated EBITDA for
any such period pursuant to clauses (a)(vii), (a)(ix), (a)(x), (a)(xi) and
(a)(xii) shall



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c044.jpg]
not exceed 20% of Consolidated EBITDA for the applicable four-quarter period
(calculated prior to giving effect to any add-backs pursuant to such clauses).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Limited and its Subsidiaries on a consolidated basis (eliminating intercompany
Indebtedness), the sum of: (a) all obligations for borrowed money and all
obligations evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (b) all Indebtedness of such Person in respect of Disqualified
Equity Interests; (c) all liabilities for the deferred purchase price of
property acquired (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property); (d)
all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases; (e) all liabilities for borrowed money secured by any
Lien with respect to any property owned (whether or not it has assumed or
otherwise become liable for such liabilities); (f) all outstanding reimbursement
obligations in respect of letters of credit or instruments serving a similar
function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(g) without duplication, all Guarantees with respect to liabilities of a type
described in any of clauses (a) through (f) hereof. For all purposes hereunder,
the Consolidated Funded Indebtedness of any Person shall not include any other
indebtedness or portion thereof with respect to which and to the extent the
trustee or other applicable depository in respect of such indebtedness holds
cash or cash equivalents in an amount sufficient to repay the principal, and
accrued interest on, such indebtedness, and the foregoing shall constitute a
redemption or a complete defeasance of such indebtedness pursuant to the
applicable agreement governing such indebtedness. “Consolidated Funded Net
Indebtedness” means, as of any date of determination, for Limited and its
Subsidiaries on a consolidated basis, Consolidated Funded Indebtedness net of
Unrestricted Cash and Cash Equivalents. “Consolidated Net Earnings” means for
any period, net earnings (or loss) after income taxes of Limited and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, but not including in such net earnings (or loss) the following: (a)
any extraordinary gain or loss arising from the sale of capital assets; (b) any
extraordinary gain or loss arising from any write-up or write-down of assets;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c045.jpg]
(c) net earnings of any Person in which Limited or any Subsidiary shall have an
ownership interest other than a Subsidiary unless such net earnings (or any
portion thereof) shall have actually been received by Limited or such Subsidiary
in the form of cash distributions; (d) earnings or losses of any Subsidiary
accrued prior to the date it became a Subsidiary; (e) any portion of the net
earnings of any Subsidiary that is not a Loan Party that by reason of any
contract or charter restriction or Applicable Law or regulation (or in the good
faith judgment of the Board of Directors of Limited for any reason) is
unavailable for payment of dividends to Limited or any of its Subsidiaries,
provided that the aggregate amount of such net earnings that could be paid to
Limited or a Subsidiary by loans or advances or repayment of loans or advances
that are due beyond the Maturity Date, intercompany transfer or otherwise will
be included in Consolidated Net Earnings; (f) the earnings or losses of any
Person acquired by Limited or any Subsidiary through purchase, merger,
consolidation or otherwise, or the earnings or losses of any Person
substantially all of whose assets have been acquired by Limited or any of its
Subsidiaries, for any period prior to the date of such acquisition; (g) any gain
arising from the acquisition of any securities of Limited or any of its
Subsidiaries; (h) the earnings or losses attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
Disposed of prior to the date of determination; (i) the cumulative effect of a
change in accounting principles; (j) non-cash compensation charges and expenses,
including any such charges and expenses arising from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock,
restricted stock units, deferred stock or other rights or equity incentive
programs and non-cash deemed finance charges in respect of any pension
liabilities or other provisions; (k) (i) charges and expenses pursuant to any
management equity plan, long term incentive plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement and (ii) charges, expenses, accruals and reserves in
connection with the rollover, acceleration or payout of Equity Interests held by
management of Limited or any Subsidiary, in the case of each of (i) and (ii)
above, to the extent that (in the case of any cash charges and expenses) such
charges, expenses, accruals and reserves are funded with cash proceeds
contributed to the capital of Limited or net cash proceeds of an issuance of
Equity Interests (other than Disqualified Equity Interests) of Limited;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c046.jpg]
(l) any non-cash loss, charge or expense relating to the incurrence of
obligations in respect of an “earn out” or other similar contingent obligations
(but only for so long as such loss, charge or expense remains a non-cash
contingent obligation); and (m) any other extraordinary gains or losses or any
other gain or loss arising from any event or transaction that is unusual in
nature and infrequent in occurrence (but which otherwise does not constitute an
extraordinary item under GAAP) and which GAAP requires to be reported as a
separate component of revenues and expenses from continuing operations.
“Consolidated Net Worth” means, as of any date of determination, for Limited and
its Subsidiaries on a consolidated basis, Shareholders’ Equity for Limited and
its Subsidiaries as of such date. “Consolidated Total Assets” means at any date
of determination, the total assets, in each case reflected on the consolidated
balance sheet of Limited and its Subsidiaries as at the end of the most recently
ended fiscal quarter of Limited for which a balance sheet is available,
determined in accordance with GAAP. “Contractual Obligation” means, as to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Covered Entity” has the meaning specified in
Section 10.23. “Covered Party” has the meaning specified in Section 10.23.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension. “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default. “Default Rate” means (a) when used with
respect to Obligations other than Letter of Credit Fees, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum. “Default Right” has the
meaning specified in Section 10.23.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c047.jpg]
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination. “Designated Jurisdiction” means any country, region or territory
to the extent that such country, region or territory itself is the subject of
any comprehensive Sanction. “Disposition” or “Dispose” means the sale, transfer,
license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c048.jpg]
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares of such Equity
Interests), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
latest Maturity Date; provided, that, for purposes of clauses (a) and (b),
Equity Interests of any Person that would not constitute Disqualified Equity
Interests but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase such Equity Interests upon the occurrence of an
asset sale or a change of control (or similar event, however denominated) shall
not constitute Disqualified Equity Interests so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Obligations and the
termination of the Commitments and the termination or Cash Collateralization of
all outstanding Letters of Credit; provided, further, that Equity Interests of
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by such Person or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Dividend” means, with respect to any Person,
any dividend or other distribution (whether in cash, securities or other
property) with respect to any capital stock or other Equity Interests of such
Person. “Dollar” and “$” mean lawful money of the United States. “Dollar
Equivalent” means, at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency. “Domestic
Subsidiary” means any Subsidiary that is organized under the Laws of any
political subdivision of the United States. “EEA Financial Institution” means
(a) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c049.jpg]
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 10.06(b)(iii) and (v) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “Equity Interests” means, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended, and the rules and regulations
promulgated thereunder. “ERISA Affiliate” means any trade or business (whether
or not incorporated) under common control with Limited within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code). “ERISA Event” means
(a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
Limited or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan; (d)
the filing of a notice of intent to terminate, the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c050.jpg]
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (g) the imposition of any “withdrawal liability” as such term is
defined under Part 1 of Subtitle E of Title IV of ERISA or any other liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Eurodollar Rate” means: (a) for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to the LIBOR Rate, at or about 11:00 a.m., London time, determined two
London Banking Days prior to such date for U.S. Dollar deposits with a term of
one month commencing that day; provided that (A) notwithstanding anything to the
contrary above, if LIBOR shall be less than zero, then the Eurodollar Rate shall
be deemed to be zero for purposes of this Agreement and (b) to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. “Eurodollar Rate
Loan” means a Revolving Loan that bears interest at a rate based on the
Eurodollar Rate. “Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means (a) any Subsidiary if, and for so long as, the
guarantee of the Obligations by such Subsidiary would require the consent,
approval, license or authorization of a Governmental Authority or under any
binding Contractual Obligation (or joint venture organizational document) with
any unaffiliated third party existing on the Third Amendment Effective Date (or,
if later, the date such Subsidiary is acquired or the date such Contractual



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c051.jpg]
Obligation (or joint venture organizational document) is entered into (so long
as such Contractual Obligation (or joint venture organizational document) is not
created, entered into or incurred for the sole purpose of making such Subsidiary
an Excluded Subsidiary), except to the extent such consent, approval, license or
authorization has actually been obtained), (b) any Subsidiary that is prohibited
by Applicable Law, rule or regulation from guaranteeing the Obligations, (c) any
Subsidiary that is a captive insurance company subject to regulation as an
insurance company (or any Subsidiary thereof), (d) a not-for-profit Subsidiary,
(e) a special purpose entity used for a securitization facility, (f) a
Subsidiary (including any CFC Holding Company) where the guarantee of the
Obligations by such Subsidiary would constitute an investment in “United States
property” by a CFC that would reasonably be expected to result in material
adverse tax consequences as reasonably determined by Borrower in good faith in
consultation with the Administrative Agent and (g) any Subsidiary to the extent
that the costs of a guarantee from such Subsidiary would be excessive relative
to the expected benefits to be obtained by the Lenders from such guarantee (as
reasonably determined by the Borrower and the Administrative Agent in good
faith). “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.20 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition. “Excluded Taxes” means any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any withholding Taxes imposed pursuant to FATCA.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c052.jpg]
“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto. “Existing Letters of Credit” means those letters of credit set
forth on Schedule 1.01(a). “Existing Subsidiary Guarantors” means, collectively,
HOT-Barbados, HOT-Nevada, HOT Nevada, Inc., a Nevada corporation, Helen of Troy
L.P., a Texas limited partnership, Idelle Labs, Ltd., a Texas limited
partnership, OXO International, Ltd., a Texas limited partnership, Helen of Troy
Macao Commercial Offshore Limited, a Macau company, Kaz, Inc., a New York
corporation, Kaz USA, Inc., a Massachusetts corporation, Kaz Canada, Inc., a
Massachusetts corporation, Pur Water Purification Products, Inc., a Nevada
corporation, Steel Technology, LLC, an Oregon limited liability company, and
Drybar Products LLC, a Delaware limited liability company. “FASB ASC” means the
Accounting Standards Codification of the Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or policies adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code. “Federal Funds Rate” means, for any day, the rate per
annum calculated by the Federal Reserve Bank of New York based on such day’s
federal funds transactions by depository institutions (as determined in such
manner as the Federal Reserve Bank of New York shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as the federal funds effective rate;
provided that if the Federal Funds Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letter” means (a) the letter agreement dated November 14, 2014, among the
Borrower, the Administrative Agent and Merrill, Lynch, Pierce, Fenner & Smith
Incorporated and (b) the letter agreement dated January 29, 2020, among the
Borrower, the Administrative Agent and BofA Securities, Inc. “Financial
Projections” has the meaning specified in Section 5.05(c). “First Amendment”
means that certain First Amendment to Amended and Restated Credit Agreement,
dated as of December 7, 2016, among the Borrower, Limited, the Lenders and the
Administrative Agent. “Foreign Lender” means any Lender that is not a U.S.
Person. “Foreign Obligor” means a Loan Party that is a Foreign Person for which,
as of the end of any fiscal year for which financial statements have been
delivered pursuant to Section 6.01(a), has



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c053.jpg]
total assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than
3.75% of Consolidated Total Assets. “Foreign Person” means any Person that is
organized under the Laws of a jurisdiction other than the United States, a state
thereof or the District of Columbia. “Foreign Subsidiary” means any direct or
indirect Subsidiary of Limited that is a Foreign Person. “FRB” means the Board
of Governors of the Federal Reserve System of the United States. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof. “Fund” means any Person
(other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied and subject to Section 1.03. “Governmental
Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c054.jpg]
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that a
Guarantee shall exclude (A) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of such
Person’s business, and (B) obligations under indemnities incurred in the
ordinary course of business or under stock purchase or asset purchase or sale
agreements, or which do not cover Indebtedness of the type described in clauses
(a) through (i) of the definition of Indebtedness. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning. “Guarantied Obligations” has the meaning given to such term in each
Guaranty. “Guarantied Parties” has the meaning given to such term in each
Guaranty. “Guarantors” means, collectively, (a) Limited, (b) the Existing
Subsidiary Guarantors and (c) each other Subsidiary that executes and delivers a
Guaranty pursuant to Section 6.15 or Section 10.24. “Guaranty” means any
Guaranty made by one or more Guarantors in favor of the Guarantied Parties,
substantially in the form of Exhibit G. “Hazardous Materials” means all
explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Highest
Lawful Rate” means at the particular time in question the maximum rate of
interest which, under Applicable Law, any Lender is then permitted to charge on
the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Applicable Law, the indicated rate
ceiling shall be the lesser of (a)(i) the “weekly ceiling”, as that expression
is defined in Section 303.003 of the Texas Finance Code, as amended, or (ii) if
available in accordance with the terms thereof and at the Administrative Agent’s
option after notice to the Borrower and otherwise in accordance with the terms
of Section 303.103 of the Texas Finance Code, as amended, the “annualized
ceiling” and (b)(i) if the amount outstanding under this Agreement is less than
$250,000, twenty-four percent (24%), or (ii) if the amount under this Agreement
is equal to or greater than $250,000, twenty- eight percent (28%) per annum.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c055.jpg]
“Honor Date” has the meaning specified in Section 2.03(c)(i). “HOT-Barbados”
means Helen of Troy Limited, a Barbados company. “HOT-Nevada” means Helen of
Troy Nevada Corporation, a Nevada corporation and general partner of the
Borrower. “Increase Effective Date” has the meaning specified in Section
2.14(d). “Increase Joinder” has the meaning specified in Section 2.14(e).
“Incremental Commitments” means Incremental Revolving Commitments and/or
Incremental Term Commitments. “Incremental Revolving Commitment” has the meaning
assigned to such term in Section 2.14(a). “Incremental Term Commitments” has the
meaning assigned to such term in Section 2.14(a). “Incremental Term Loan
Maturity Date” has the meaning assigned to such term in Section 2.14(b).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments. “Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (but for purposes of Section 7.03 only,
such obligations shall only be Indebtedness to the extent drawn upon or a claim
is made in respect thereof); (c) net obligations of such Person under any Swap
Contract; (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c056.jpg]
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) Capital Leases and Synthetic Lease Obligations; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any dividend or
similar payment in respect of any Disqualified Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, a limited liability company or similar entity) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. For all purposes
hereunder, the Indebtedness of any Person shall not include any other
indebtedness or portion thereof with respect to which and to the extent the
trustee or other applicable depository in respect of such indebtedness holds
cash or cash equivalents in an amount sufficient to repay the principal, and
accrued interest on, such indebtedness, and the foregoing shall constitute a
redemption or a complete defeasance of such indebtedness pursuant to the
applicable agreement governing such indebtedness. “Indemnified Taxes” means (a)
Taxes other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b). “Information” has
the meaning specified in Section 10.07. “Interest Coverage Ratio” means, as of
any date of determination, the ratio of (a) Consolidated EBIT to (b) interest
expense of Limited and its Subsidiaries, in each case for the items set forth in
clauses (a) and (b) for the period of four consecutive fiscal quarters ending on
such date. “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each May, August, November and February and the
Maturity Date.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c057.jpg]
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that: (i) any Interest Period that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the Maturity Date. “Investment” means, as
to any Person, any direct or indirect acquisition or investment by such Person,
whether by means of (a) the purchase or other acquisition of capital stock or
other securities of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. “IP Rights” has the meaning specified
in Section 5.17. “IRS” means the United States Internal Revenue Service. “ISP”
means, with respect to any Letter of Credit, the International Standby
Practices, International Chamber of Commerce Publications No. 590 (or such later
version thereof as may be in effect at the time of issuance). “Issuer Documents”
means with respect to any Letter of Credit, the Letter of Credit Application,
and any other document, agreement and instrument entered into by the L/C Issuer
and the Borrower (or any Subsidiary) or in favor of the L/C Issuer and relating
to such Letter of Credit. “Joinder Date” has the meaning specified in Section
10.24. “Judgment Currency” has the meaning specified in Section 10.19. “Laws”
means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c058.jpg]
or authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars. “L/C Borrowing” means an
extension of credit resulting from a drawing under any Letter of Credit which
has not been reimbursed on the date when made or refinanced as a Revolving
Borrowing. All L/C Borrowings shall be denominated in Dollars. “L/C Credit
Extension” means, with respect to any Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the increase of the amount thereof.
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. “L/C
Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “Lender” has the meaning specified in the first introductory
paragraph hereto and, unless the context requires otherwise, includes the Swing
Line Lender. “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent. “Letter of Credit” means any letter of
credit issued hereunder and shall include the Existing Letters of Credit. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit. A Letter of Credit may be issued in Dollars or in an Alternative
Currency. “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer. “Letter of Credit Expiration Date” means the day that is
seven days prior to the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day). “Letter of Credit Fee” has the
meaning specified in Section 2.03(h).



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c059.jpg]
“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA for the
period of the four consecutive fiscal quarters most recently ended for which
Limited has delivered financial statements pursuant to Section 6.01. For
purposes of calculating the Leverage Ratio as of any date, Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by a Responsible Officer
of Limited to the Administrative Agent and as approved by the Administrative
Agent) assuming that all Acquisitions made, and all Dispositions completed,
during the four consecutive fiscal quarters most recently ended had been made on
the first day of such period. “LIBOR” has the meaning specified in the
definition of Eurodollar Rate. “LIBOR Rate” has the meaning specified in the
definition of Eurodollar Rate. “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time). “LIBOR Successor
Rate” has the meaning specified in Section 3.08. “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).
“Licenses” means, collectively, (a) the Scheduled Licenses and (b) any other
license or similar agreement the loss of which could be reasonably expected to
have a Material Adverse Effect, and all rights under any of those items
described in clauses (a) and (b) immediately preceding. “Lien” means any
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance,
lien (statutory or other), charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing). “Limited” has the meaning specified in the
first introductory paragraph hereto.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c060.jpg]
“Liquidity” means, at any time of determination, the sum of (a) Unrestricted
Cash and Cash Equivalents of Limited and its Subsidiaries at such time and (b)
the amount by which the Aggregate Commitments exceed the Total Outstandings at
such time. “Litigation” means any proceeding, claim, lawsuit, arbitration and/or
investigation by or before any Governmental Authority or arbitrator, including,
without limitation, proceedings, claims, lawsuits, and/or such investigations
conducted by or before any Governmental Authority or arbitrator or pursuant to
any environmental, occupational, safety and health, antitrust, unfair
competition, securities, tax or other Law, or under or pursuant to any contract,
agreement or other instrument. “Loan” means an extension of credit by a Lender
to the Borrower under Article II in the form of a Revolving Loan or a Swing Line
Loan. “Loan Documents” means this Agreement, each Note, each Issuer Document,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15, the Fee Letter, the Autoborrow Agreement, and each
Guaranty. “Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) of Limited and its Subsidiaries, taken as a whole; or
(b) a material adverse effect upon (i) the ability of the Loan Parties, taken as
a whole, to perform their payment obligations under any Loan Document or (ii)
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party. “Material Domestic Subsidiary”
means any Domestic Subsidiary of Limited (other than an Excluded Subsidiary)
that, together with its Subsidiaries, has total assets (including Equity
Interests in other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than 3.75% of Consolidated Total Assets as
of the end of the most recent four (4) fiscal quarters; provided, however, that
if at any time there are Domestic Subsidiaries which are not classified as
“Material Domestic Subsidiaries” but which collectively have total assets
(including Equity Interests in other Subsidiaries and excluding investments that
are eliminated in consolidation) of equal to or greater than 7.5% of
Consolidated Total Assets, then the Borrower shall promptly designate one or
more such Subsidiaries as Material Domestic Subsidiaries and cause any such
Subsidiary to comply with the provisions of Section 6.15 such that, after such
Subsidiaries become Guarantors hereunder, the Domestic Subsidiaries that are not
Guarantors shall have less than 7.5% of Consolidated Total Assets. “Maturity
Date” means March 13, 2025; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c061.jpg]
during the existence of a Defaulting Lender, an amount equal to 102% of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions. “Multiple
Employer Plan” means a Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA. “Net
Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Net Indebtedness on such date to (b) Consolidated EBITDA for
the period of the four consecutive fiscal quarters most recently ended for which
Limited has delivered financial statements pursuant to Section 6.01. For
purposes of calculating the Net Leverage Ratio as of any date, Consolidated
EBITDA shall be calculated on a pro forma basis (as certified by a Responsible
Officer of Limited to the Administrative Agent and as approved by the
Administrative Agent) assuming that all Acquisitions made, and all Dispositions
completed, during the four consecutive fiscal quarters most recently ended had
been made on the first day of such period. “Non-Consenting Lender” means any
Lender that does not approve any consent, waiver or amendment that (a) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 10.01 and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(iii). “Notes” means collectively, the Revolving Loan Notes and
the Swing Line Note. “Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. For avoidance of
doubt, Obligations shall not include any Excluded Swap Obligations.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c062.jpg]
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury. “Off-Balance Sheet Liabilities” means, with respect
to any Person as of any date of determination thereof, without duplication and
to the extent not included as a liability on the consolidated balance sheet of
such Person and its Subsidiaries in accordance with GAAP: (a) with respect to
any asset securitization transaction (including any accounts receivable purchase
facility) (i) the unrecovered investment of purchasers or transferees of assets
so transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under Applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing). “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Foreign Investments” means obligations issued or directly
insured or guaranteed by a Governmental Authority, time deposits, certificates
of deposit, banker acceptances, commercial paper, repurchase obligations of a
financial institution, money market funds or similar Investments that, in the
good faith judgment of the Borrower, are marketable or otherwise liquid and
readily



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c063.jpg]
convertible to known amounts of cash; provided that the aggregate amount of
Other Foreign Investments by a non-CFC Foreign Subsidiary at any time
outstanding shall not exceed $20,000,000. “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the Dollar Equivalent of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts. “Overnight
Rate” means, for any day, (a) with respect to any amount denominated in Dollars,
the greater of (i) the Federal Funds Rate and (ii) an overnight rate determined
by the Administrative Agent, the L/C Issuer, or the Swing Line Lender, as the
case may be, in accordance with usual and customary banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d). “Participant
Register” has the meaning specified in Section 10.06(d). “PBGC” means the
Pension Benefit Guaranty Corporation. “Pension Act” means the Pension Protection
Act of 2006. “Pension Funding Rules” means the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and Multiemployer Plans and set forth in, with respect
to plan years ending prior to the effective date of the Pension Act, Section 412
of the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA. “Pension Plan” means any employee pension
benefit plan (excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c064.jpg]
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code. “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Plan” means any employee
benefit plan within the meaning of Section 3(3) of ERISA (including a Pension
Plan), maintained for employees of the Borrower or any ERISA Affiliate or any
such Plan to which the Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees. “Platform” has the meaning specified in
Section 6.02. “PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time. “QFC” has the meaning specified in Section 10.23. “QFC Credit Support” has
the meaning specified in Section 10.23. “Qualified Acquisition” means an
Acquisition by Limited or any Subsidiary, which Acquisition has been designated
to the Lenders in a Qualified Acquisition Notice as a “Qualified Acquisition”,
provided that the aggregate Acquisition Consideration is greater than
$150,000,000. “Qualified Acquisition Notice” means a written notice from Limited
to the Administrative Agent (a) delivered not later than 5 days prior to the
date of closing of the proposed Qualified Acquisition (or such shorter period
agreed to by the Administrative Agent) and (b) which describes the Qualified
Acquisition which is the basis for such request (including, without limitation,
a pro forma calculation of the Leverage Ratio immediately prior to and after
giving effect to such Qualified Acquisition, which calculation shall indicate
that the Leverage Ratio immediately prior to such Qualified Acquisition is not
greater than 3.50 to 1.00), and otherwise in form reasonably satisfactory to the
Administrative Agent. “Qualified ECP Guarantor” means, at any time, each Loan
Party with total assets exceeding $10,000,000 or that otherwise qualifies at
such time as an “eligible contract participant” under §1a(18)(A)(v) or (C) of
the Commodity Exchange Act and Regulation 1.3(m) promulgated thereunder by the
Commodity Futures Trading Commission. “Qualified Equity Interests” means any
Equity Interests that are not Disqualified Equity Interests. “Recipient” means
the Administrative Agent, any Lender, the L/C Issuer or any other recipient of
any payment to be made or on account of any Obligation of any Loan Party
hereunder. “Register” has the meaning specified in Section 10.06(c).



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c065.jpg]
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates. “Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement. “Removal Effective Date” has the meaning specified in Section
9.06(b). “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan at any time an Autoborrow Agreement is not in effect, a Swing
Line Loan Notice. “Required Lenders” means, at any time, Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination. “Resignation Effective Date” has the meaning specified in Section
9.06(a). “Resolution Authority” means an EEA Resolution Authority or, with
respect to any UK Financial institution, a UK Resolution Authority. “Responsible
Officer” means the chief executive officer, president, chief financial officer,
executive vice president, controller, treasurer or assistant treasurer of a Loan
Party, or if such Loan Party does not have such officers, a director of such
Loan Party, and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Borrower so designated by any of the
foregoing officers of the Borrower in a notice to the Administrative Agent or
any other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization document, in
form and substance satisfactory to the Administrative Agent. “Restricted
Payment” means, collectively, (a) any Dividend, (b) any Treasury Stock Purchase
and (c) any payment or prepayment of principal, interest, premium or penalty of
or in



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c066.jpg]
respect of any Subordinated Indebtedness or any defeasance, redemption,
purchase, repurchase or other acquisition or retirement for value, in whole or
in part, of any Subordinated Indebtedness. “Revaluation Date” means with respect
to any Letter of Credit, each of the following: (a) each date of issuance or
extension of a Letter of Credit denominated in an Alternative Currency, (b) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount), (c)
each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (d) in the case of Existing Letters of
Credit denominated in Alternative Currencies, the Closing Date, and (e) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require. “Revolving Borrowing” means a borrowing
consisting of simultaneous Revolving Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01. “Revolving Credit Exposure” means, as to any
Lender at any time, the aggregate Outstanding Amount at such time of its
Revolving Loans and the aggregate Outstanding Amount of such Lender’s
participation in L/C Obligations and Swing Line Loans at such time. “Revolving
Loan” has the meaning specified in Section 2.01. “Revolving Loan Note” means a
promissory note made by the Borrower in favor of a Lender evidencing Revolving
Loans made by such Lender, substantially in the form of Exhibit C. “Revolving
Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent and the Borrower (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower. “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc., and any successor thereto. “Same Day Funds” means (a) with
respect to disbursements and payments in Dollars, immediately available funds,
and (b) with respect to disbursements and payments in an Alternative Currency,
same day or other funds as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be usual and customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency. “Sanctions” means any sanction
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”), any member states of the European Union or other
relevant sanctions authority. “Sanctions Laws” means all laws, rules,
regulations and requirements administered or enforced by the United States
Government (including, with limitation, OFAC, the U.S. Department



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c067.jpg]
of State or the U.S. Department of Commerce), the United Nations Security
Council, the European Union, the United Kingdom and any other relevant sanctions
authority in connection with Sanctions or the Act. “Scheduled Licenses” means
those Licenses set forth on Schedule 1.01(b). “Scheduled Unavailability Date”
has the meaning specified in Section 3.08(b). “SEC” means the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions. “Second Amendment” means that certain Second Amendment,
Assumption, Consent and Ratification Agreement, dated as of March 1, 2018, among
Helen of Troy L.P., a Texas limited partnership, Helen of Troy Texas
Corporation, a Texas corporation, Limited, the Lenders, the Administrative
Agent, the Swing Line Lender and the L/C Issuer. “Second Amendment Effective
Date” means the date that all conditions of effectiveness set forth in Section 7
of the Second Amendment have been satisfied. “Shareholders’ Equity” means, as of
any date of determination, consolidated shareholders’ equity of Limited and its
Subsidiaries as of that date determined in accordance with GAAP. “SOFR” with
respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the
benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body. “SOFR-Based Rate”
means SOFR or Term SOFR. “Solvent” means, with respect to any Person, that the
fair value of the assets of such Person is, on the date of determination,
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person as of such date, that the present fair
saleable value of the assets of such Person is, on the date of determination,
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, and that, as of such date, such
Person is able to pay all liabilities of such Person as such liabilities mature
and such Person does not have unreasonably small capital with which to carry on
its business. In computing the amount of contingent obligation or other
contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability discounted to present value at rates
believed to be reasonable by such Person. “Specified Loan Party” means any Loan
Party that is not an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to Section 10.21). “Spot Rate”
for an Alternative Currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c068.jpg]
as the spot rate for the purchase by such Person of such Alternative Currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such Alternative Currency; and provided further that
the L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency. “Sterling” means the lawful currency of the United
Kingdom. “Subordinated Indebtedness” means any Indebtedness of Limited or any
Subsidiary which is expressly subordinated to the Obligations at all times
pursuant to terms satisfactory to the Required Lenders. “Subsidiary” of a Person
means a corporation, partnership, joint venture, limited liability company or
other business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Limited. “Supported QFC” has the meaning specified in Section
10.23. “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Obligations” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c069.jpg]
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Swing Line” means
the revolving credit facility made available by the Swing Line Lender pursuant
to Section 2.04. “Swing Line Borrowing” means a borrowing of a Swing Line Loan
pursuant to Section 2.04. “Swing Line Lender” means Bank of America in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder. “Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent and the
Borrower (including any form on an electronic platform or electronic system as
shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower. “Swing Line Note” means that
certain promissory note made by the Borrower in favor of the Swing Line Lender,
substantially in the form of Exhibit D. “Swing Line Sublimit” means an amount
equal to the lesser of (a) $50,000,000 and (b) the Aggregate Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments. “Synthetic Lease Obligation” means the monetary obligation of a
Person under (a) a so- called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment). “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term SOFR” means the forward-looking term rate
for any period that is approximately (as determined by the Administrative Agent)
as long as any of the Interest Period options set forth in the definition of
“Interest Period” and that is based on SOFR and that has been selected or
recommended by the Relevant Governmental Body, in each case as published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c070.jpg]
“Third Amendment” means that certain Third Amendment and Commitment Increase to
Credit Agreement, dated as of March 13, 2020, among the Borrower, Limited, the
Lenders and the Administrative Agent. “Third Amendment Effective Date” means the
date that all conditions of effectiveness set forth in Section 5 of the Third
Amendment have been satisfied. “Total Credit Exposure” means, as to any Lender
at any time, the unused Commitments and Revolving Credit Exposure of such Lender
at such time. “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations. “Treasury Stock Purchase” means, with respect to
any Person, any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any capital
stock or other Equity Interests of such Person or on account of any returns of
capital to such Person’s stockholders, partners or members (or the equivalent
Person thereof). “Type” means, with respect to a Revolving Loan, its character
as a Base Rate Loan or a Eurodollar Rate Loan. “UCC” means the Uniform
Commercial Code as in effect in the State of Texas. “UCP” means, with respect to
any Letter of Credit, the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance). “United States”
and “U.S.” mean the United States of America. “Unreimbursed Amount” has the
meaning specified in Section 2.03(c)(i). “Unrestricted Cash and Cash
Equivalents” means (a) Cash and Cash Equivalents (other than those Investments
described in clause (g) of the definition of Cash and Cash Equivalents) and (b)
Other Foreign Investments, in each case, owned by Limited and its Subsidiaries
that are not subject to any Lien or control agreement or limitations or
restrictions on the use thereof. “UK Financial Institution” means any BRRD
Undertaking (as such term is defined under the PRA Rulebook (as amended from
time to time) promulgated by the United Kingdom Prudential Regulation Authority)
or any person subject to IFPRU 11.6 of the FCA Handbook (as amended from time to
time) promulgated by the United Kingdom Financial Conduct Authority, which
includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms. “UK Resolution
Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c071.jpg]
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code. “U.S. Special Resolution Regimes” has the
meaning specified in Section 10.23. “U.S. Tax Compliance Certificate” has the
meaning specified in Section 3.01(e)(ii)(B)(III). “Voting Equity Interests” of
any Person means Equity Interests of any class or classes having ordinary voting
power for the election of at least a majority of the members of the board of
directors, managing general partners or the equivalent governing body of such
Person, irrespective of whether, at the time, Equity Interests of any other
class or classes or such entity shall have or might have voting power by reason
of the happening of any contingency. “Write-Down and Conversion Powers” means,
(a) with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule, and (b)
with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document, shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c072.jpg]
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. (b) In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.” (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. (d) The Schedules
referred to herein correspond to the numbered and lettered sections of this
Agreement. To the extent a Schedule corresponds to a representation and warranty
made hereunder, it shall, to the extent applicable, qualify such representation
and warranty. (e) Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a Person, or an allocation of assets
to a series of a Person (or the unwinding of such a division or allocation), as
if it were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a Person shall constitute a separate Person
hereunder (and each division of any Person that is a Subsidiary, joint venture
or any other like term shall also constitute such a Person or entity). 1.03
Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b)
Changes in GAAP. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders and the Borrower);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c073.jpg]
(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis solely with respect to the Borrower’s compliance with Section
7.11 shall, in each case, be deemed to include each variable interest entity
that the Borrower is required to consolidate pursuant to FASB ASC 810 as if such
variable interest entity were a Subsidiary as defined herein. (d) Operating and
Capital Lease Treatment. Notwithstanding the forgoing or any provision herein to
the contrary, any lease that was, or would have been, characterized as (i) an
operating lease in accordance with GAAP prior to Limited’s adoption of FASB ASC
842 (regardless of the date on which such lease has been entered into) shall not
be a Capital Lease, and any such lease shall be, for all purposes of this
Agreement, treated as though it were reflected on Limited’s consolidated
financial statements in the same manner as an operating lease would have been
reflected prior to the Limited’s adoption of FASB ASC 842 and (ii) a Capital
Lease in accordance with GAAP prior to Limited’s adoption of FASB ASC 842
(regardless of the date on which such lease has been entered into) shall not be
an operating lease, and any such lease shall be, for all purposes of this
Agreement, treated as though it were reflected on Limited’s consolidated
financial statements in the same manner as a Capital Lease would have been
reflected prior to the Limited’s adoption of FASB ASC 842. (e) Financial Ratio
or Test Compliance. For purposes of determining the permissibility of any
action, change, transaction or event that by the terms of the Loan Documents
requires a calculation of any financial ratio or test (including Consolidated
Total Assets), such financial ratio or test shall be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be. 1.04
Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Times of
Day. Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable). 1.06 Letter of
Credit Amounts. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the Dollar Equivalent of the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c074.jpg]
1.07 Exchange Rates; Currency Equivalents; Increases. (a) The Administrative
Agent or the L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions in respect of Letters of Credit and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any Alternative Currency for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. (b) Wherever in this
Agreement in connection with the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be. (c) The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rates
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes. (d) Without
limiting the foregoing provisions of this Section 1.07, any calculations and
determinations under this Agreement of any amount in any currency other than
Dollars shall be deemed to refer to the Dollar Equivalent thereof, as the case
may be. For purposes of Article VII and the calculation of compliance with any
financial ratio or test for purposes of taking any action hereunder, on any
relevant date of determination, amounts denominated in currencies other than
Dollars shall be translated into Dollars at the applicable currency exchange
rate used in preparing the financial statements delivered pursuant to Sections
6.01(a) or 6.01(b), as applicable, for the relevant fiscal period. (e) For
purposes of determining compliance with any Dollar-denominated restriction on
the making of any Investment or the incurrence of Indebtedness, the Dollar
Equivalent amount of the Investment or the principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Investment was made or
Indebtedness was incurred, in the case of term debt, or first committed or first
incurred (whichever yields the lower Dollar Equivalent), in the case of
revolving credit debt; provided that if such Indebtedness is incurred to extend,
replace, refund, refinance, renew or defease other Indebtedness denominated in a
foreign currency, and such extension, replacement, refunding, refinancing,
renewal or defeasance would cause the applicable Dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c075.jpg]
restriction shall be deemed not to have been exceeded so long as the principal
amount of such Indebtedness does not exceed the principal amount of such other
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus the aggregate amount of fees, underwriting discounts, premiums
(including tender premiums) and other reasonable costs and expenses (including
original issue discount) incurred in connection with such refinancing. 1.08
Additional Alternative Currencies. (a) The Borrower may from time to time
request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars and such
request is approved by the Administrative Agent and the L/C Issuer. (b) Any such
request shall be made to the Administrative Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Credit Extension (or such other
time or date as may be agreed by the Administrative Agent and the L/C Issuer in
their sole discretion). The Administrative Agent shall promptly notify the L/C
Issuer thereof. The L/C Issuer shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency. (c) Any failure by the L/C Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency. If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower. 1.09 Calculation of
Consolidated Total Assets. Any reference to a percentage of Consolidated Total
Assets, unless provided otherwise, shall be to the Consolidated Total Assets
from and after the most recent date that financial statements have been
delivered pursuant to Sections 6.01(a) and 6.01(b), as applicable. 1.10 Change
of Currency. (a) Each obligation of the Borrower to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with usual and
customary convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c076.jpg]
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant customary market conventions or practices
relating to the Euro. (c) Each provision of this Agreement also shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant customary market conventions or practices
relating to the change in currency. ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS 2.01 Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans in Dollars (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. 2.02 Borrowings, Conversions
and Continuations of Revolving Loans. (a) Each Revolving Borrowing, each
conversion of Revolving Loans from one Type to the other, and each continuation
of Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by: (i) telephone or (ii) a
Revolving Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Revolving Loan Notice.
Each Revolving Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (B) on the requested
date of any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Revolving Loan Notice shall specify (i)
whether the Borrower is requesting a Revolving Borrowing, a conversion of
Revolving Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Loans to be borrowed, converted or continued, (iv) the Type of
Revolving Loans to be borrowed or to which existing Revolving Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Revolving Loan in a
Revolving Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Loans
shall be made as, or



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c077.jpg]
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Revolving Loan Notice, but fails to specify an Interest Period, the
Borrower will be deemed to have specified an Interest Period of one month. (b)
Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above. (c) Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders. (d) The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change. (e) After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Revolving Loans. (f) Each
determination of an interest rate by the Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. (g) Notwithstanding anything to
the contrary in this Agreement, any Lender may exchange, continue or rollover
all or a portion of its Loans in connection with any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement,



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c078.jpg]
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender. 2.03 Letters of Credit. (a) The Letter of
Credit Commitment. (i) Subject to the terms and conditions set forth herein, (A)
the L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any other Subsidiary, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any other Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. (ii) The L/C Issuer shall not
issue any Letter of Credit, if: (A) subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date. (iii) The L/C Issuer shall not be under
any obligation to issue any Letter of Credit if: (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c079.jpg]
L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit would violate one or more policies of the L/C Issuer which generally
apply to letters of credit issued by the L/C Issuer; (C) except as otherwise
agreed by the Administrative Agent and the L/C Issuer, such Letter of Credit is
in an initial face amount less than $50,000, in the case of a commercial Letter
of Credit, or $50,000, in the case of a standby Letter of Credit; (D) such
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; (E) the L/C Issuer does not as of the issuance date of
such requested Letter of Credit issue Letters of Credit in the requested
currency; or (F) any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion. (iv) The L/C Issuer shall not amend any Letter of Credit if the
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof. (v) The L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. (vi) The L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c080.jpg]
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer. (b) Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from one of the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or any other applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c081.jpg]
equal to the product of such Lender’s Applicable Percentage times the amount of
such Letter of Credit. (iii) If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must (A) be a standby letter of credit and (B)
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension. (iv) If
the Borrower so requests in any applicable Letter of Credit Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the Non-
Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c082.jpg]
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. (c)
Drawings and Reimbursements; Funding of Participations. (i) Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Revolving Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c083.jpg]
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available and the Administrative Agent may apply Cash Collateral provided for
this purpose for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars. (iii) With respect to any Unreimbursed
Amount that is not fully refinanced by a Revolving Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03. (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer. (v) Each Lender’s
obligation to make Revolving Loans or L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this Section
2.03(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Revolving Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein. (vi) If any Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c084.jpg]
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error. (d) Repayment of Participations. (i)
At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent. (ii) If any payment received by the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement. (e) Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c085.jpg]
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) waiver by the L/C
Issuer of any requirement that exists for the L/C Issuer’s protection and not
the protection of the Borrower or any waiver by the L/C Issuer, to the extent
such waiver does not in fact materially prejudice the Borrower; (v) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (vi) any payment made by the L/C
Issuer in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; (vii) any payment by
the L/C Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; (viii) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or (ix) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any Subsidiary. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. Except as provided in Section
2.03(f), the Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid. (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c086.jpg]
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer, shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e) or the failure of the L/C Issuer, any of its Related
Parties, or any correspondent, participant or assignee of the L/C Issuer, to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof; provided, however, that
anything in such clauses or such failure to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (g) Applicability of ISP and UCP; Limitation of Liability.
Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any Law or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice. (h) Letter of Credit Fees. The Borrower shall pay
to the Administrative Agent for the account of each Lender in accordance,
subject to adjustment as specified in Section 2.16, with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c087.jpg]
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each May,
August, November and February, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. If there is any change in the Applicable Rate
during any quarter, the daily maximum amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate. (i) Fronting Fee and
Documentary and Processing Charges Payable to L/C Issuer. The Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, a fronting fee (i)
with respect to each commercial Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the Dollar Equivalent of the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the actual daily maximum amount available
to be drawn under such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit) and on a quarterly basis in arrears,
and due and payable on the last Business Day of each May, August, November and
February, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. (j) Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control. (k) Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower and
Limited hereby acknowledge that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower and Limited, and
that the Borrower’s and Limited’s business derives substantial benefits from the
businesses of such Subsidiaries.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c088.jpg]
2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees to, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04 but in its sole
discretion and without any obligation, subject to the terms of any Autoborrow
Agreement, make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, and provided, further, that (y) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof including the sole discretion of the Swing Line Lender to make
Swing Line Loans, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan; provided, however, that if an Autoborrow Agreement is in
effect, the Swing Line Lender may, at its discretion, provide for an alternative
rate of interest on Swing Line Loans under the Autoborrow Agreement with respect
to any Swing Line Loans for which the Swing Line Lender has not requested that
the Lenders fund Revolving Loans to refinance, or to purchase and fund risk
participations in, such Swing Line Loans pursuant to Section 2.04(c).
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan. (b) Borrowing Procedures. (i) At any time an Autoborrow
Agreement is not in effect, each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) Swing Line Loan Notice;
provided that telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. Each
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in clause (x) of the first



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c089.jpg]
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in Same Day Funds. (ii) In order to facilitate the borrowing of Swing
Line Loans, the Borrower and the Swing Line Lender may mutually agree to, and
are hereby authorized to, enter into an Autoborrow Agreement in form and
substance satisfactory to the Administrative Agent and the Swing Line Lender
(the “Autoborrow Agreement”) providing for the automatic advance by the Swing
Line Lender of Swing Line Loans under the conditions set forth in such
agreement, which shall be in addition to the conditions set forth herein. At any
time an Autoborrow Agreement is in effect, the requirements for Swing Line
Borrowings set forth in the immediately preceding paragraph shall not apply, and
all Swing Line Borrowings shall be made in accordance with the Autoborrow
Agreement; provided that any automatic advance made by Bank of America in
reliance of the Autoborrow Agreement shall be deemed a Swing Line Loan as of the
time such automatic advance is made notwithstanding any provision in the
Autoborrow Agreement to the contrary. For purposes of determining the
Outstanding Amount under the Aggregate Commitments at any time during which an
Autoborrow Agreement is in effect, the Outstanding Amount of all Swing Line
Loans shall be deemed to be the amount of the Swing Line Sublimit. For purposes
of any Swing Line Borrowing pursuant to the Autoborrow Agreement, all references
to Bank of America in the Autoborrow Agreement shall be deemed to be a reference
to Bank of America, in its capacity as Swing Line Lender hereunder. (c)
Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Revolving Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Revolving Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Revolving Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Revolving Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c090.jpg]
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
principal amount so paid shall constitute such Lender’s Revolving Loan included
in the relevant Revolving Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein. (d) Repayment of
Participations. (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender. (ii) If any payment received
by the Swing Line Lender in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c091.jpg]
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the Swing Line Lender in its discretion), each
Lender shall pay to the Swing Line Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement. (e) Interest for Account of Swing Line Lender. The Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans. Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender. (f) Payments Directly to
Swing Line Lender. The Borrower shall make all payments of principal and
interest in respect of the Swing Line Loans directly to the Swing Line Lender.
At any time the Autoborrow Agreement is in effect, the Swing Line Loans shall be
repaid in accordance with the terms of the Autoborrow Agreement. 2.05
Prepayments. (a) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Revolving Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Revolving Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Revolving Loans of the Lenders in accordance with their respective
Applicable Percentages. (b) At any time the Autoborrow Agreement is not in
effect, the Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c092.jpg]
be in a minimum principal amount of $100,000, or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. (c) If for any reason the
Total Outstandings at any time exceed the Aggregate Commitments then in effect,
the Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however,
that, subject to the provisions of Section 2.15(a), the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect. 2.06 Termination or Reduction
of Commitments. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. 2.07 Repayment of Loans. (a) The
Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of Revolving Loans outstanding on such date. (b) At any time the
Autoborrow Agreement is in effect, the Swing Line Loans shall be repaid in
accordance with the terms of the Autoborrow Agreement. At any time the
Autoborrow Agreement is not in effect, the Borrower shall repay each Swing Line
Loan on the Maturity Date. 2.08 Interest. (a) Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the lesser of (y) the Highest Lawful Rate and (z) the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the lesser of (y) the
Highest Lawful Rate and (z) the Base Rate plus the Applicable Rate; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c093.jpg]
the applicable borrowing date at a rate per annum equal to the lesser of (y) the
Highest Lawful Rate and (z) the Base Rate plus the Applicable Rate, or, if an
Autoborrow Agreement is in effect, at a rate per annum provided by the Swing
Line Lender and agreed to by the Borrower. (b) (i) If any amount of principal of
any Loan is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the lesser of (y) the Highest Lawful Rate and (z) the Default Rate, to
the fullest extent permitted by Applicable Laws. (ii) If any amount (other than
principal of any Loan) payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the lesser of (y) the Highest
Lawful Rate and (z) the Default Rate, to the fullest extent permitted by
Applicable Laws. (iii) Upon the request of the Required Lenders, while any Event
of Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the lesser of (y) the Highest Lawful Rate and (z) the Default Rate, to
the fullest extent permitted by Applicable Laws. (iv) Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand. (c) Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. 2.09 Fees. In
addition to certain fees described in subsections (h) and (i) of Section 2.03:
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each May, August, November and
February, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of computation of the commitment fee, Swing Line Loans
shall not be counted toward or considered usage of the Aggregate Commitments.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c094.jpg]
(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. (ii) The Borrower
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever. 2.10
Computation of Interest and Fees. (a) All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. Subject to Section 10.09, all other computations of fees
and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365- day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. (b) If, as a result of any
restatement of or other adjustment to the financial statements of Limited or for
any other reason, the Borrower, Limited or the Lenders determine that (i) the
Net Leverage Ratio as of any applicable date was inaccurate and (ii) a proper
calculation of the Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender, or the L/C Issuer, as the case may be,
under Sections 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder. 2.11
Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c095.jpg]
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. (b) In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. 2.12 Payments Generally;
Administrative Agent’s Clawback. (a) General. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to the payment of a drawing under a
Letter of Credit denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m., on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder with respect to a drawing under a Letter of
Credit denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the L/C Issuer, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
no later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. (b) (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing of Eurodollar Rate Loans
(or, in the case of any Revolving



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c096.jpg]
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Revolving
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Revolving Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Revolving Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Revolving Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent. (ii)
Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error. (c) Failure to Satisfy Conditions Precedent.
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c097.jpg]
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest. (d) Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Revolving Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, purchase its participation or to make its payment under Section
10.04(c). (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. 2.13 Sharing of
Payments by Lenders. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Revolving Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of Revolving Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
other amounts owing them, provided that: (i) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section shall not be construed
to apply to (x) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.15, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply). Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c098.jpg]
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. 2.14 Increase in Commitments.
(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request (x) an increase in the Aggregate Commitments (each,
an “Incremental Revolving Commitment”) and/or (y) the establishment of one or
more new term loan commitments (an “Incremental Term Commitment”), by an
aggregate amount (for all such requests) not exceeding $300,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, and (ii) the Borrower may make a maximum of five (5) such requests.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders). (b) Terms of New
Loans and Commitments. The terms and provisions of Loans made pursuant to
Incremental Commitments shall be as follows: (i) the terms and provisions of
Incremental Term Loans shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clause (iii) below; (ii) the terms and provisions of revolving loans made
pursuant to Incremental Revolving Commitments shall be identical to the
Revolving Loans; and (iii) the maturity date of Incremental Term Loans (the
“Incremental Term Loan Maturity Date”) shall not be earlier than the Maturity
Date. (c) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period (i) whether or not it agrees to
provide an Incremental Term Commitment, and (ii) whether or not it agrees to
provide an Incremental Revolving Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase, as applicable. Any Lender not responding within such time period shall
be deemed to have declined to provide an Incremental Term Commitment or an
Incremental Revolving Commitment, as applicable. (d) Notification by
Administrative Agent; Additional Lenders. The Administrative Agent shall notify
the Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent, the L/C Issuer and the Swing Line Lender
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders. (e) Increase Joinder;
Effective Date; Allocations. The Incremental Commitments shall be effected by a
joinder agreement (the “Increase Joinder”) executed by the Borrower, the
Administrative Agent and each Lender making such Incremental Commitment, in form
and substance reasonably satisfactory to each of them. The Administrative Agent
and the Borrower



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c099.jpg]
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date. Notwithstanding the provisions of Section 10.01, the
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Revolving Loans shall be
deemed, unless the context otherwise requires, to include references to
Revolving Loans made pursuant to Incremental Revolving Commitments made pursuant
to this Agreement. (f) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V and the other Loan
Documents (i) that contain a materiality qualification, are true and correct, on
and as of the Increase Effective Date and (ii) that do not contain a materiality
qualification, are true and correct in all material respects, on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clause
(a) of Section 6.01, and (B) no Default exists. The Borrower shall prepay any
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Applicable
Percentages arising from any non-ratable increase in the Commitments under this
Section. Upon the reasonable request of any Lender made prior to the Increase
Effective Date, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act. Prior to the Increase Effective Date, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall have provided, to each Lender that so requests, a
Beneficial Ownership Certification in relation to the Borrower. (g) Making of
Incremental Term Loans. On any Increase Effective Date on which new commitments
for Incremental Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new commitment shall make an
Incremental Term Loan to the Borrower in an amount equal to its new Incremental
Term Commitment. (h) Equal and Ratable Benefit. The Loans and Incremental
Commitments established pursuant to this paragraph shall constitute Loans and
commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c100.jpg]
(i) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary. 2.15 Cash Collateral. (a) Certain Credit
Support Events. If (i) the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) the Borrower shall be required to
provide Cash Collateral pursuant to Section 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall provide Cash Collateral
for the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit. (b) Grant of Security Interest. The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral. (c) Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c101.jpg]
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations. 2.16 Defaulting Lenders. (a)
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01. (ii) Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c102.jpg]
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). (B) Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral as
contemplated by Section 2.15. (C) With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B) above
or to the extent the Fronting Exposure is not cash collateralized, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c103.jpg]
reallocation does not cause the aggregate Revolving Credit Exposure of any Non-
Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to
Section 10.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of Swing
Line Loans. If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15. (b) Defaulting Lender
Cure. If the Borrower, the Administrative Agent, Swing Line Lender and the L/C
Issuer agree in writing in their sole discretion that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. ARTICLE
III. TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free of
Taxes; Obligation to Withhold; Payments on Account of Taxes. (i) Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of the Borrower or the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c104.jpg]
(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (iii) If any Loan Party
or the Administrative Agent shall be required by any Applicable Laws other than
the Code to withhold or deduct any Taxes from any payment, then (A) such Loan
Party or the Administrative Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (b) Payment of Other
Taxes by the Borrower. Without limiting the provisions of subsection (a) above,
the Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. (c) Tax
Indemnifications. (i) Without limiting the provisions of subsection (a) or (b)
above, the Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c105.jpg]
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below. (ii) Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, severally indemnify, and shall make payment in respect thereof within 10
days after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Party to do
so), (y) the Administrative Agent and the Loan Party, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or the L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). (d) Evidence of
Payments. Upon request by the Borrower or the Administrative Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, if
applicable, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be. (e) Status of Lenders; Tax
Documentation. (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law or the taxing
authorities of a jurisdiction pursuant to such Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c106.jpg]
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by Applicable Law
other than the Code or the taxing authorities of the jurisdiction pursuant to
such Applicable Law to comply with the requirements for exemption or reduction
of withholding tax in that jurisdiction) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (i)
Without limiting the generality of the foregoing, (A) any Lender that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (I) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W- 8BEN or IRS Form
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (II) executed originals of IRS Form W-8ECI;
(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form); or



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c107.jpg]
(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. (ii) Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (f) Treatment of Certain Refunds. Unless required by
Applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender or the L/C Issuer, or have
any obligation to pay to any Lender or the L/C Issuer, any refund



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c108.jpg]
of Taxes withheld or deducted from funds paid for the account of such Lender or
the L/C Issuer, as the case may be. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person. (g) Survival. Each party’s obligations under this Section
3.01 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations. (h) FATCA Authorization. For purposes of determining
withholding Taxes under FATCA, from and after the Closing Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i). 3.02 Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund or charge interest with respect to any Credit Extension, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c109.jpg]
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05. 3.03 Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein. 3.04
Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer; (ii) subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments,



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c110.jpg]
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or the L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof. (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c111.jpg]
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). (e) Additional Reserve
Requirements. The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurodollar Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice. 3.05 Compensation for Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Loan other than a Base Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by the Borrower (for a reason other than the failure of such Lender to make a
Loan) to prepay, borrow, continue or convert any Loan other than a Base Rate
Loan on the date or in the amount notified by the Borrower; (c) any assignment
of a Eurodollar Rate Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section
10.13; or (d) any failure by the Borrower to make payment of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency as required hereunder or under the relevant Letter of Credit on its
scheduled due date; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c112.jpg]
at the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender, the L/C Issuer or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a) within 15 Business Days after the date of the Borrower’s request to such
Lender pursuant to this Section 3.06, the Borrower may replace such Lender in
accordance with Section 10.13. 3.07 Survival. All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent. 3.08 LIBOR Successor Rate. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive and binding upon all
parties hereto absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined (which determination likewise shall be conclusive and binding upon
all parties hereto absent manifest error), that: (a) adequate and reasonable
means do not exist for ascertaining LIBOR for any requested Interest Period,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c113.jpg]
(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided, that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”), or (c) syndicated loans currently
being executed, or that include language similar to that contained in this
Section, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement solely for purposes of replacing LIBOR in accordance
with this Section 3.08 with (x) one or more SOFR-Based Rates applicable to US
dollar denominated loans or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks,
and in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice in not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. (d) If no LIBOR Successor Rate has been
determined and the circumstances under clause (a) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
the Eurodollar Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
without any obligation to pay any loss, cost or expense of any Lender pursuant
to Section 3.05 or,



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c114.jpg]
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein. (e) Notwithstanding anything else herein, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement. (f) In connection with
the implementation of a LIBOR Successor Rate, the Administrative Agent will have
the right to make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective. ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 4.01 Conditions of Initial Credit Extension. The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent: (a) The
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower; (ii) a Revolving Loan Note executed by the Borrower in favor of each
Lender requesting a Revolving Loan Note; (iii) the Swing Line Note executed by
the Borrower in favor of the Swing Line Lender; (iv) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c115.jpg]
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (vi) a favorable opinion of Baker & McKenzie LLP, counsel to the Loan
Parties, Clarke Gittens & Farmer, special Barbados counsel for HOT-Barbados, and
Conyers, Dill & Pearman Limited, special Bermuda counsel for Limited, each
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request; (vii) a certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required; (viii) a certificate signed by a Responsible Officer of Limited
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) a pro forma calculation of the Leverage Ratio (after giving
effect to the initial Credit Extension) as of the last day of the fiscal quarter
of Limited ended as of August 31, 2014; (ix) evidence that all Indebtedness
incurred pursuant to the Existing Credit Agreement (other than the Existing
Letters of Credit) shall have been repaid in full (or shall be repaid
substantially contemporaneously with the initial funding of Loans on the Closing
Date) and all commitments in connection therewith shall have terminated; (x)
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require. (b) Any fees required to be paid on or before
the Closing Date shall have been paid. (c) Unless waived by the Administrative
Agent, the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent). Without limiting the generality of
the provisions of the last paragraph of Section 9.03, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c116.jpg]
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 4.02 Conditions to all Credit Extensions. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Revolving Loan Notice requesting only a conversion of Revolving Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent: (a) The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the date of such Credit Extension and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b) of Section 6.01. (b) No Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof. (c) The Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender, if no Autoborrow Agreement is then in effect,
shall have received a Request for Credit Extension in accordance with the
requirements hereof. (d) In the case of a Letter of Credit to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the L/C Issuer would make it impracticable for such Letter of Credit to
be denominated in the relevant Alternative Currency. Each Request for Credit
Extension (other than a Revolving Loan Notice requesting only a conversion of
Revolving Loans to the other Type or a continuation of Eurodollar Rate Loans)
and each Swing Line Borrowing pursuant to an Autoborrow Agreement submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension. ARTICLE V. REPRESENTATIONS AND
WARRANTIES Limited and the Borrower represent and warrant to the Administrative
Agent and the Lenders that:



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c117.jpg]
5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. 5.02 Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party and each of its
Subsidiaries is in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. 5.03 Governmental Authorization;
Other Consents. No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document. 5.04 Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject as to enforcement to
any Debtor Relief Laws and general equitable principles. 5.05 Financial
Statements; No Material Adverse Effect. (a) The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Limited and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, as required to be disclosed in an audited balance sheet (or the
notes thereto) prepared in accordance with GAAP, of Limited and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c118.jpg]
(b) The unaudited consolidated balance sheet of Limited and its Subsidiaries
dated August 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity, and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Limited and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. (c) Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had, and continues to have, or could reasonably be expected to have a Material
Adverse Effect. (d) The consolidated forecasted balance sheet and statements of
income and cash flows of Limited and its Subsidiaries (collectively, the
“Financial Projections”) delivered prior to the Closing Date were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, in all material respects
Limited’s best estimate of its future financial performance. Nothing in this
clause (d) shall be deemed to constitute an assurance by Limited or its
Subsidiaries that they will meet the results contained in the Financial
Projections. (e) As of the Third Amendment Effective Date, neither Limited nor
any of its Subsidiaries has any Off-Balance Sheet Liabilities. 5.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Limited after due and diligent investigation prior to the Closing
Date, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against Limited or any of its Subsidiaries or
against any of their properties or revenues that (a) could reasonably affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. 5.07 No Default.
Neither Limited nor any of its Subsidiaries is in default under or with respect
to any Contractual Obligation (including any License) that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. 5.08 Ownership of Property; Liens. Limited and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Limited and its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 7.01. 5.09 Environmental
Compliance. Limited and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c119.jpg]
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Limited has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 5.10 Insurance. The properties of Limited and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Limited, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Limited or the applicable
Subsidiary operates. 5.11 Taxes. Limited and its Subsidiaries have filed all
Federal and other material state or other tax returns and reports required to be
filed, and have paid all material amounts with respect to Federal and material
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
Limited or any of its Subsidiaries that would, if made, have a Material Adverse
Effect. As of the Third Amendment Effective Date, neither Limited nor any of its
Subsidiaries thereof is party to any tax sharing agreement. As of the Closing
Date, the Federal Income tax liabilities of Limited and its Subsidiaries have
been determined by the IRS and paid for all tax years up to and including the
tax year ending February 28, 2016. 5.12 ERISA Compliance. (a) Each Plan (other
than any Multiemployer Plan) is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Multiemployer Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except for any non-compliance as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
Limited and the Borrower, nothing has occurred that would prevent or reasonably
be expected to cause the loss of such tax-qualified status. (b) There are no
pending or, to the knowledge of Limited and the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan (other than any Multiemployer Plan) that could reasonably be expected
to have a Material Adverse Effect. To the knowledge of Limited and the Borrower,
there are no pending or threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c120.jpg]
(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained by the Borrower or any ERISA Affiliate; (iii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan, except in each case with respect to clauses (i) through (vi)
above where the occurrence or existence thereof could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. (d)
Neither the Borrower or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement. (e) The Borrower represents and warrants as of the
Third Amendment Effective Date that the Borrower is and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with the Borrower’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement. 5.13 Subsidiaries; Equity Interests. As of the
Third Amendment Effective Date, Limited has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens. As of the Third Amendment
Effective Date, Limited and its Subsidiaries have no equity investments in any
other corporation or entity (other than a Subsidiary) other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrower has been validly issued and are fully paid and
non- assessable. As of the Third Amendment Effective Date, Part (a) of Schedule
5.13 sets forth as to each Subsidiary of Limited the percentage of shares or
interests of each class of its Equity Interests owned by Limited and each other
Subsidiary. 5.14 Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c121.jpg]
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of Limited only or of Limited and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between Limited and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock. (b) Neither Limited, the Borrower or any of their respective Subsidiaries
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940. 5.15 Disclosure. Limited and the Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which they or any of their
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Limited and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of delivery thereof. 5.16
Compliance with Laws. Each of Limited and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17 Intellectual Property; Licenses, Etc. Limited and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Limited or any Subsidiary
infringes upon any rights held by any other Person, except to the extent that
such infringement could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of Limited, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 5.18
Solvency. Limited and its Subsidiaries, on a consolidated basis, are Solvent.
The Loan Parties, taken together as a whole, are Solvent.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c122.jpg]
5.19 Taxpayer Identification Number. As of the Second Amendment Effective Date,
the Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02. 5.20 Sanctions Concerns and Anti-Corruption Laws. (a)
Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge of
the Loan Parties and their Subsidiaries, any director, officer, employee or
controlled Affiliate thereof, is an individual or entity that is, or is owned or
controlled by one or more individuals or entities that are (i) currently the
subject or target of any applicable Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals or HMT’s Consolidated List of Financial Sanctions
Targets, or any similar list enforced by any other relevant sanctions authority
or (iii) located, organized or resident in a Designated Jurisdiction. Limited
and its Subsidiaries have conducted their businesses in compliance with all
applicable Sanctions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions. (b)
Anti-Corruption Laws. Limited and its Subsidiaries have conducted their business
in compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws. 5.21 Representations as to Foreign Obligors. (a) Each Foreign
Obligor is subject to civil and commercial Laws with respect to its obligations
under this Agreement and the other Loan Documents to which it is a party
(collectively as to such Foreign Obligor, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by such Foreign Obligor
of the Applicable Foreign Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Obligor nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the Laws of the jurisdiction in which such Foreign Obligor is
organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents. (b) The Applicable Foreign Obligor Documents are in
proper legal form under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, or admissibility in evidence of the Applicable Foreign
Obligor Documents, subject as to enforcement to any Debtor Relief Laws and
general equitable principles. It is not necessary to ensure the legality,
validity, enforceability or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other Loan
Document, except (i) for any such filing, registration, recording, execution or
notarization as has been made or can be made or is not required to be made



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c123.jpg]
until the Applicable Foreign Obligor Document or any other Loan Document is
sought to be enforced, (ii) for any charge or tax as has been timely paid. (c)
There is no material tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent. (d) The
execution, delivery and performance of the Applicable Foreign Obligor Documents
executed by such Foreign Obligor are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Obligor is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable). 5.22 EEA
Financial Institution. No Loan Party is an EEA Financial Institution. 5.23
Beneficial Ownership Certification. The information included in the Beneficial
Ownership Certification most recently provided to each Lender, if applicable, is
true and correct in all respects. 5.24 Covered Entities. No Loan Party is a
Covered Entity. ARTICLE VI. AFFIRMATIVE COVENANTS So long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
Limited shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to: 6.01 Financial
Statements. Deliver to the Administrative Agent and each Lender: (a) as soon as
available, but in any event within 90 days after the end of each fiscal year of
Limited (commencing with the fiscal year ended February 28, 2015), a
consolidated balance sheet of Limited and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
and consolidated statements of shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative consolidated form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Grant Thornton LLP or such other independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and such consolidated
statements to be certified by a Responsible Officer of



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c124.jpg]
Limited to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Limited and its Subsidiaries; and (b) as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Limited (commencing with the fiscal quarter ended November 30,
2014), a consolidated balance sheet of Limited and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, and consolidated statements of shareholders’ equity, and cash flows
for such fiscal quarter and for the portion of Limited’s fiscal year then ended,
setting forth in each case in comparative consolidated form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of Limited as fairly
presenting the financial condition, results of operations, shareholders’ equity,
and cash flows of Limited and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of Limited to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Limited and
its Subsidiaries. As to any information contained in materials furnished
pursuant to Section 6.02(c), Limited shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Limited to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders: (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended November 30, 2014), a duly
completed Compliance Certificate signed by a Responsible Officer of Limited; (b)
promptly after any request by the Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Limited by independent accountants in connection with the accounts or books of
Limited or any Subsidiary, or any audit of any of them; (c) promptly after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of Limited, and copies
of all annual, regular, periodic and special reports and registration statements
which Limited may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that any
documents required to be delivered pursuant to this Section 6.02(c) shall be
deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website; (d) promptly,
and in any event within five Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c125.jpg]
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency, in each case that are material to the Borrower or any Loan Party,
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; (e) promptly, such additional information regarding the
business, financial or corporate affairs of Limited or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; (f) to the extent any Loan
Party qualifies as a "legal entity customer" under the Beneficial Ownership
Regulation, an updated Beneficial Ownership Certification promptly following any
change in the information provided in the Beneficial Ownership Certification
delivered to any Lender in relation to such Loan Party that would result in a
change to the list of beneficial owners identified in such certification, and
(g) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(c) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Limited posts such documents, or provides a
link thereto on Limited’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on Limited’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) Limited shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests Limited to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) Limited shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance Limited shall be required to provide paper copies of
the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Limited with any such request by a Lender for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents. The Borrower hereby acknowledges that
the Administrative Agent and/or the Arranger may, but shall not be obligated to,
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on DebtDomain, IntraLinks,
Syndtrak, ClearPar or another similar electronic system (the “Platform”). 6.03
Notices. Promptly notify the Administrative Agent and each Lender:



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c126.jpg]
(a) of the occurrence of any Default; (b) of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of Limited or any Subsidiary, except to the extent that breach, non- performance
or default could not reasonably be expected to have a Material Adverse Effect or
result in a Default; (ii) any material dispute, litigation, investigation,
proceeding or suspension between Limited or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Limited or any Subsidiary, including pursuant
to any applicable Environmental Laws, in which the amount involved is
$10,000,000 or more, which (A) involve the probability of any judgment or
liability not adequately covered by insurance or (B) in which injunctive or
similar relief is sought, and which could reasonably be expected to have a
Material Adverse Effect; (c) of the occurrence of any ERISA Event, which has
resulted or could reasonably be expected to result in liability of any Loan
Party or any Subsidiary in an aggregate amount in excess of $5,000,000; (d) of
any material change in accounting policies or financial reporting practices by
Limited or any Subsidiary; (e) of the execution of any tax sharing agreement by
Limited or any of its Subsidiaries, and (f) any change in the Borrower’s U.S.
taxpayer identification number set forth on Schedule 10.02. Each notice pursuant
to this Section shall be accompanied by a statement of a Responsible Officer of
Limited setting forth details of the occurrence referred to therein and stating
what action Limited has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Limited or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in each case, to the extent that failure to pay or
discharge any such obligation or liability could not reasonably be expected to
have a Material Adverse Effect. 6.05 Preservation of Existence, Etc. (a)
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c127.jpg]
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. 6.06 Maintenance of Properties. (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities. 6.07 Maintenance of
Insurance. Maintain with financially sound and reputable insurance companies not
Affiliates of Limited, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons. 6.08
Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries (in all material respects) in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Limited or such Subsidiary, as the
case may be. 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants. Before an Event of Default exists, (a) such visits and inspections
shall be at such reasonable times during business hours and as often as may be
reasonably desired, upon reasonable advance notice to Limited and the Borrower
and (b) the Borrower shall pay for the reasonable costs and expenses of the
Administrative Agent with respect to no more than one such visit and inspection
by the Administrative Agent during any twelve-month period. After an Event of
Default exists and is continuing, (a) such visits and inspections may be at any
time during normal business hours and without advance notice and (b) the
Borrower shall pay the reasonable costs and expenses of all such visits and
inspections. 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
any lawful general corporate purposes permitted hereunder and not in
contravention of any Sanctions Law, any applicable Laws of the Federal Reserve
Board, including Regulations T, U and X, or of any Loan Document.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c128.jpg]
6.12 Anti-Corruption Laws; Sanctions. Conduct its business in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and other applicable anti-corruption legislation in
other jurisdictions and with all applicable Sanctions, and maintain policies and
procedures designed to promote and achieve compliance with such laws and
Sanctions. 6.13 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 6.13, in each case within the time
limits specified therefor on such Schedule. 6.14 Approvals and Authorizations.
Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect on the legality, validity or enforceability of the Applicable Foreign
Obligor Documents. 6.15 Covenant to Guarantee Obligations. (a) Cause any
Material Domestic Subsidiary (other than (i) an Excluded Subsidiary or (ii) a
merger subsidiary formed in connection with a merger or acquisition, including
an Acquisition permitted hereunder, so long as such merger subsidiary is merged
out of existence pursuant to and immediately upon the consummation of such
transaction) formed or otherwise purchased or acquired after the Third Amendment
Effective Date, or which becomes a Subsidiary (other than (x) an Excluded
Subsidiary or (y) a merger subsidiary formed in connection with a merger or
acquisition, including an Acquisition permitted hereunder, so long as such
merger subsidiary is merged out of existence pursuant to and immediately upon
the consummation of such transaction) after the Third Amendment Closing Date to
promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion)) become a Guarantor hereunder
by way of execution of a Guaranty. (b) If any other Subsidiary becomes a
Material Domestic Subsidiary after the Third Amendment Effective Date, cause
such Subsidiary to promptly (and in any event within thirty (30) days after the
next following date on which a Compliance Certificate is required to be
delivered pursuant to Section 6.02(a) (or such longer period of time as agreed
to by the Administrative Agent in its reasonable discretion), become a Guarantor
hereunder by way of execution of a Guaranty. (c) In connection with the addition
of a Guarantor under clauses (a) and (b) above, the Loan Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, (i) such documents of the types referred to in clauses (iv) and (v)
of Section 4.01(a), (ii) a favorable opinion of counsel to such Subsidiary
located in the jurisdiction of organization of such Subsidiary, in form, content
and scope reasonably satisfactory to the Administrative Agent, (iii) other
documentation and other evidence as reasonably requested by the Administrative
Agent or any Lender in connection with applicable “know your customer” and
anti-money-laundering rules and regulations and (iv) such other documents or
agreements as the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c129.jpg]
Administrative Agent may reasonably request, including without limitation, an
updated Schedule 5.13. ARTICLE VII. NEGATIVE COVENANTS So long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, Limited shall not, nor shall it permit any Subsidiary to, directly
or indirectly: 7.01 Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following: (a) Liens pursuant to any Loan Document; (b)
Liens existing on the Third Amendment Effective Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed from a Subsidiary that is not a Loan Party to a Loan Party, and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b); (c) Liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP; (d) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; (e) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, other social security legislation and similar obligations, other than
any Lien imposed by ERISA; (f) deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds, performance bonds, customs bonds and other obligations of a like nature
incurred in the ordinary course of business; (g) easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(h) Liens, or an existing pledge of a deposit, securing payment of senior debt
by an Affiliate or Subsidiary to a foreign financial institution as described in
the financial statements delivered pursuant to Section 5.05 or which may be
disclosed from time to time by any such party;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c130.jpg]
provided the Indebtedness secured by such Liens does not exceed $20,000,000 in
aggregate principal amount; (i) Liens securing Indebtedness permitted under
Section 7.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;
(j) Liens in favor of a Loan Party; (k) Liens on property of a Person existing
at the time such Person is acquired by, merged with or into or consolidated or
amalgamated with Limited or a Subsidiary; provided, that such Liens were in
existence prior to the contemplation of such acquisition, merger, consolidation
or amalgamation and do not extend to any assets other than those of the Person
acquired by, merged into or consolidated or amalgamated with Limited or a
Subsidiary and, to the extent such Lien secures Indebtedness, the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(o); (l) Liens
on property existing at the time of acquisition thereof by Limited or a
Subsidiary; provided, that such Liens were in existence prior to the
contemplation of such acquisition and the applicable Indebtedness secured by
such Lien is permitted under Section 7.03(o); (m) Liens securing Indebtedness
permitted by Section 7.03(i); (n) Liens existing on the Closing Date against the
Investments described in Section 7.02(j); (o) Liens solely on any cash earnest
money or escrow deposits made by Limited or a Subsidiary in connection with any
letter of intent, purchase agreement or similar agreement relating to an
Acquisition permitted hereunder; (p) (i) Liens on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment, (ii)
any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture pursuant to any joint venture
agreement only to the extent such encumbrances or restrictions do not secure
Indebtedness and (iii) Liens consisting of Contractual Obligations to consummate
a Disposition or to not otherwise Dispose of the assets, business or properties
subject to such Disposition, in each case, to the extent such Disposition is
permitted by Section 7.05 (other than Sections 7.05(e), (f) and (j)) and to the
extent that such Liens do not secure monetary obligations to the applicable
purchaser, in each case, solely to the extent such Investment (including such
joint venture) or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien; (q) Liens arising from precautionary UCC
financing statement filings or precautionary personal property security
financing statements (or substantially equivalent filings outside of the United
States) filed in respect of any lease and that do not secure Indebtedness;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c131.jpg]
(r) any option or other agreement to purchase any asset of Limited or any
Subsidiary, the purchase, sale or other disposition of which is not prohibited
by Section 7.05; (s) Liens arising from the rendering of an interim or final
judgment or order against Limited or any Subsidiary that does not give rise to
an Event of Default; (t) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods permitted hereunder
entered into by Limited or any Subsidiary in the ordinary course of its business
and permitted by this Agreement; (u) (i) non-exclusive and exclusive licenses
and sublicenses granted by Limited or a Subsidiary, provided such exclusivity
applies only to territory and field of use and (ii) leases and subleases (by a
Limited or a Subsidiary as lessor or sublessor), in each case of clauses (i) and
(ii) not interfering in any material respect with the business of Limited and
its Subsidiaries; (v) Liens encumbering reasonable and customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;
(w) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; (x) Liens arising by operation of law
or contract on insurance policies and the proceeds thereof securing any
financing of the premiums with respect thereto permitted under the terms of this
Agreement; (y) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to Cash and Cash Equivalents on deposit in one or more
accounts maintained by Limited or any of its Subsidiaries with any depository
institution, in each case in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing solely the
customary amounts owing to such bank with respect to cash management and
operating account arrangements; provided, that in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness; and
(z) Liens not otherwise permitted by this Section securing Indebtedness and
other obligations permitted under this Agreement, which Indebtedness and other
obligations shall not exceed $15,000,000 in the aggregate at any time
outstanding; provided such Liens (i) shall not secure Subordinated Indebtedness
and (ii) shall not be granted on, or attach to, (1) Licenses, (2) Equity
Interests in Material Subsidiaries or (3) material IP Rights. 7.02 Investments.
Make any Investments, except: (a) Investments in Cash and Cash Equivalents; (b)
advances to officers, directors and employees of the Borrower and Guarantors in
an aggregate amount not to exceed $1,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c132.jpg]
(c) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor; (d) Investments consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors or other suppliers, vendors and customers
(including in connection with the bankruptcy, reorganization or similar
proceedings of such Persons or settlement of delinquent accounts and disputes
with, account debtors, or other suppliers, vendors and customers), in each case,
to the extent reasonably necessary in order to prevent or limit loss; (e)
Investments as a result of Acquisitions, if each of the following conditions has
been satisfied: (i) immediately before and after giving effect to such
Acquisition, no Default shall have occurred and be continuing, (ii)(A) if such
Acquisition is a Qualified Acquisition, immediately before and after giving
effect to such Acquisition, the Borrower is in compliance with Section 7.11(b)
or (B) if such Acquisition is not a Qualified Acquisition, immediately before
and after giving effect to such Acquisition, the Leverage Ratio on a pro forma
basis is not greater than 3.25 to 1.00, (iii) immediately before and after
giving effect to such Acquisition, Liquidity will be at least $25,000,000, (iv)
such Acquisition shall not be opposed by the board of directors or similar
governing body of the Person or assets being acquired and (v) if the Acquisition
results in a Material Domestic Subsidiary, such Subsidiary shall execute and
deliver to the Administrative Agent, (x) a Guaranty, (y) such documents of the
types referred to in clauses (iv) and (v) of Section 4.01(a) and (z) a favorable
opinion of counsel to such Person located in the jurisdiction of organization of
such Person, in form, content and scope reasonably satisfactory to the
Administrative Agent, in each case to the extent required by the terms of
Section 6.15; (f) Investments that are otherwise permitted by this Agreement,
including Section 7.03(j) and Guaranties permitted pursuant to Section 7.03(c)
(but subject to the limitation set forth therein); (g) Investments (i) by a
Subsidiary (other than a Loan Party) in any other Subsidiary and (ii) by a Loan
Party in any Subsidiary that is not a Loan Party in an aggregate amount not to
exceed the greater of (1) $50,000,000 and (2) 2.0% of Consolidated Total Assets
at any time outstanding; (h) Investments existing on the Third Amendment
Effective Date and described on Schedule 5.13 or Schedule 7.02 and Investments
consisting of any modification, replacement, renewal, reinvestment or extension
of any Investment existing on the Third Amendment Effective Date; provided that
the amount of any Investment permitted pursuant to this Section 7.03(h) is not
increased from the amount of such Investment on the Third Amendment Effective
Date; (i) Investments acquired as a result of the purchase or other acquisition
by Limited or any Subsidiary in connection with an Acquisition permitted by this
Agreement; provided, that such Investments were not made in contemplation of
such Acquisition and were in existence at the time of such Acquisition;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c133.jpg]
(j) promissory notes and other non-cash consideration received by Limited or any
Subsidiary in connection with Dispositions permitted by Section 7.05 (other than
Sections 7.05(b), (c), (j) and (l)); (k) so long as immediately before and
immediately after any such transaction, no Default shall have occurred and be
continuing, Investments held by a Subsidiary acquired after the Closing Date or
of a Person merged, consolidated or amalgamated with or into Limited or any
Subsidiary, in each case in accordance with Section 7.04 after the Closing Date,
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation; (l) Guarantees of Limited or any Subsidiary in respect of leases
(other than Capital Leases) or of other obligations of a Subsidiary that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business; (m) Investments received in connection with any Disposition permitted
by Section 7.05 (other than Sections 7.05(b), (c), (f), (j) and (l)); (n) other
Investments by Foreign Subsidiaries in an aggregate amount not to exceed
$20,000,000 at any time outstanding; and (o) so long as no Default exists or
would result therefrom, Investments not otherwise permitted to be made pursuant
to clauses (a) through (n) above, which, as of the date of any such Investment,
do not exceed 15% of Consolidated Net Worth. 7.03 Indebtedness. Create, incur,
assume or suffer to exist any Indebtedness, except: (a) Indebtedness under the
Loan Documents; (b) Indebtedness outstanding on the Third Amendment Effective
Date and listed on Schedule 7.03 or permitted hereunder, and any refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, are no less favorable in any material respect to the Loan Parties
or the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate; (c)
Guarantees by Limited or any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of a Loan Party or any Subsidiary that is not a Loan Party;
provided that any Guarantee incurred by a Loan Party of the obligations of a
Subsidiary that is not a Loan Party shall be permitted pursuant to Section
7.02(g)(ii);



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c134.jpg]
(d) obligations (contingent or otherwise) of Limited or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
(e) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations,
purchase money obligations for fixed or capital assets and obligations for the
construction and improvement of fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $75,000,000;
(f) Intentionally Omitted; (g) Indebtedness incurred pursuant to that certain
Loan Agreement, dated as of March 1, 2013, by and between Kaz USA, Inc. and
Mississippi Business Finance Corporation and any refinancings, refundings,
renewals or extensions thereof, as amended from time to time; (h) Indebtedness
of any Loan Party representing deferred compensation to employees or directors
of Limited or any Subsidiary incurred in the ordinary course of business; (i)
contingent obligations to financial institutions, in each case to the extent in
the ordinary course of business and on terms and conditions which are within the
general parameters customary in the banking industry, entered into to obtain
cash management services or deposit account overdraft protection services or
other services in connection with the management or opening of deposit accounts
or incurred as a result of endorsement of negotiable instruments for deposit or
collection purposes; (j) Indebtedness (other than for borrowed money) that may
be deemed to exist pursuant to any guarantees, warranty or contractual service
obligations, performance, surety, statutory, appeal, bid, prepayment guarantee,
payment (other than payment of Indebtedness) or completion of performance
guarantees or similar obligations incurred in the ordinary course of business;
(k) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letters
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, unemployment insurance or other social security
benefit or other similar statutory obligations (other than obligations imposed
by ERISA) or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, in each case in the ordinary course of
business; (l) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c135.jpg]
business, provided that such Indebtedness is extinguished within five Business
Days of its incurrence; (m) Indebtedness consisting of (i) the financing of
insurance premiums or self- insurance obligations or (ii) take-or-pay
obligations contained in supply agreements, in each case in the ordinary course
of business; (n) Indebtedness in the form of purchase price adjustments
(including in respect of working capital), earnouts, deferred compensation,
indemnification or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any
Acquisitions or other Investments permitted under Section 7.02 or Dispositions
permitted under Section 7.05 (other than Sections 7.05(b), (c), (e), (f), (j)
and (l)); (o) (i) Indebtedness of any Person that becomes a Subsidiary of
Limited (or is merged, consolidated or amalgamated with Limited or a Subsidiary
of Limited), or Indebtedness of any Person that is assumed by Limited or any
Subsidiary in connection with an acquisition of assets by Limited or such
Subsidiary in an Acquisition permitted under Section 7.02; provided that (1) the
aggregate principal amount of Indebtedness outstanding under this clause (o) at
any time shall not exceed the greater of (x) $50,000,000 and (y) 2.5% of
Consolidated Total Assets; (2) such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged, consolidated or amalgamated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger, consolidation or
amalgamation) or such assets being acquired, (3) with respect to any
Indebtedness of any Person that becomes a Subsidiary or that is merged,
consolidated or amalgamated with or into Limited or a Subsidiary, such
Indebtedness is not guaranteed in any respect by Limited or any Subsidiary
(other than by any such Person that so becomes a Subsidiary or is the survivor
of a merger, consolidation or amalgamation with or into such Person and any of
its Subsidiaries), (4) no Default or Event of Default exists or would result
therefrom after giving pro forma effect to such Person becoming a Subsidiary (or
such merger, consolidation or amalgamation) or such assets being acquired and
(5) any refinancings, refundings, renewals or extensions of such Indebtedness
described in clause (2) above; provided that (A) the amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (B) the terms relating to amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole, of
any such refinancing, refunding, renewing or extending Indebtedness, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate; (p) unsecured Indebtedness not
otherwise permitted to be incurred pursuant to any of clauses (a) through (o)
above provided that (i) the final maturity of such Indebtedness is beyond the
Maturity Date and (ii) no Default exists at the time of incurrence of any such
Indebtedness or would result therefrom;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c136.jpg]
(q) Indebtedness not to exceed $20,000,000 at any one time outstanding; provided
that at the time of, and after giving effect to, the incurrence of such
Indebtedness no Default shall exist; and (r) intercompany Indebtedness (i)
between Loan Parties, (ii) between Subsidiaries that are not Loan Parties, or
(iii) between a Loan Party and a Subsidiary that is not a Loan Party in which
the net principal amount thereof, together with all other such Indebtedness
between Loan Parties and Subsidiaries that are not Loan Parties incurred in
reliance on this Section 7.03(r)(iii) (excluding for purposes of this
calculation any Indebtedness owed by a Loan Party to a Subsidiary that is not a
Loan Party if such Indebtedness is subject to a subordination agreement in form
and substance acceptable to the Administrative Agent), shall not exceed the
greater of (1) $50,000,000 and (2) 2.0% of Consolidated Total Assets in
aggregate amount at any time outstanding. 7.04 Fundamental Changes. Merge,
dissolve, liquidate, consolidate or amalgamate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom: (a) any Subsidiary (other than the Borrower) may merge,
consolidate or amalgamate with (i) one of the Loan Parties, provided such Loan
Party shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging, consolidating or
amalgamating with another Subsidiary, the Guarantor shall be the continuing or
surviving Person; (b) the Borrower may merge, consolidate or amalgamate with one
of the Loan Parties or a Subsidiary, provided (i) the Borrower shall be the
continuing or surviving Person or (ii) a Domestic Subsidiary shall be the
continuing or surviving Person and shall become the Borrower, subject to the
consent of the Administrative Agent and each Lender required by Section
10.06(a); (c) any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Limited or any Subsidiary;
provided that (i) if the transferor in such a transaction is a Guarantor, then
the transferee must either be the Borrower or a Guarantor and (ii) if the
transferor in such a transaction is the Borrower, then the transferee must be a
Domestic Subsidiary that becomes the Borrower, subject to the consent of the
Administrative Agent and each Lender required by Section 10.06(a); and (d)
Limited or any Subsidiary may make any Acquisition or Disposition permitted by
Section 7.02 or 7.05 (other than Section 7.05(f)). 7.05 Dispositions. Make any
Disposition or enter into any agreement to make any Disposition, except: (a)
Dispositions of surplus, outdated, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business; (b)
Dispositions of inventory in the ordinary course of business;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c137.jpg]
(c) Dispositions of (i) Investments descried in clauses (b) – (g) of the
definition of Cash and Cash Equivalents and (ii) Other Foreign Investments, in
each case, in the ordinary course of business; (d) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property; (e) Dispositions of property by Limited or any
Subsidiary to one of the Borrower or to a wholly-owned Subsidiary; provided that
if the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor; (f) Dispositions permitted by Section
7.04 (other than Section 7.04(d)); (g) Dispositions of accounts receivable on a
non-recourse basis in connection with the compromise, settlement or collection
thereof in the ordinary course of business consistent with past practice and not
as part of any accounts receivables financing transaction; (h) Dispositions
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any asset
of Limited or any Subsidiary; (i) licenses or sublicenses of intellectual
property in the ordinary course of business, to the extent that they do not
materially interfere with the business of Limited or any Subsidiary; (j) the
abandonment, cancellation, non-renewal or discontinuance of use or maintenance
of non-material intellectual property or rights relating thereto that is, in the
reasonable good faith judgment of Limited, no longer economically practicable or
commercially desirable to maintain or useful in the conduct of its business and
not materially disadvantageous to the interests of the Lenders; (k) leases or
subleases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of Limited or any Subsidiary;
(l) (i) Dispositions of assets to the extent that such Disposition constitutes
an Investment referred to in and permitted by Section 7.02 (other than Sections
7.02(f) and (m)) and (ii) Dispositions of assets to the extent that such
Disposition constitute a Restricted Payment referred to in and permitted by
Section 7.06; (m) Dispositions of assets (including Equity Interests of a
Subsidiary) not otherwise permitted in clauses (a) through (k) above provided
(i) there exists no Default both before and after giving effect to any such
Disposition and (ii) the assets being Disposed of, together with all other
assets Disposed of during the period of 12 consecutive months ending on the date
of such Disposition generated less than 25% of Consolidated EBITDA determined as
of the end of the fiscal year immediately preceding such Disposition;



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c138.jpg]
provided, however, that any Disposition pursuant to clauses (b), (c), (d), (e),
(i), (k) and (m) shall be for fair market value. 7.06 Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom: (a) each Subsidiary may make
Dividends to Limited, the Guarantors and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Dividend is being made (or,
if not ratably, on a basis more favorable to Limited and the other Loan
Parties); (b) Limited and each Subsidiary may declare and make Dividends payable
solely in the common stock or other Equity Interests of such Person (other than
Disqualified Equity Interests); (c) Limited and each Subsidiary may pay,
purchase, redeem or otherwise acquire Equity Interests or Indebtedness issued or
incurred by it with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other Equity Interests (other than
Disqualified Equity Interests) or Subordinated Indebtedness; (d) if immediately
before and after giving effect to any the payment of any cash Dividends or
Treasury Stock Purchases (i) the Leverage Ratio on a pro forma basis is not
greater than 3.25 to 1.00, and (ii) Liquidity will be at least $25,000,000,
Limited may declare or pay cash Dividends to its stockholders and make Treasury
Stock Purchases; provided, however, nothing in this clause (d) shall prohibit or
restrict Treasury Stock Purchases made pursuant to Limited’s employee or
director equity award plans; (e) Limited and each Subsidiary may purchase their
common stock or other Equity Interests from present or former officers or
employees of Limited or any Subsidiary upon the death, disability or termination
of employment of such officer or employee, provided, that the aggregate amount
of payments under this Section 7.06(e) after the Closing Date (net of any
proceeds received by Limited or any such Subsidiary after the Closing Date in
connection with resales of any common stock or other Equity Interest so
purchased) shall not exceed $20,000,000 per fiscal year (with unused amounts in
any fiscal year being carried over for one fiscal year); provided that such
carried over amount shall not be aggregated with any other unused amount with
respect to any other fiscal year; (f) Limited and each Subsidiary may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in Limited or any such Subsidiary in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
capital stock in Limited or such Subsidiary; (g) Limited may acquire its capital
stock upon the exercise, vesting or settlement of stock options, restricted
stock units, restricted stock or other similar awards and agreements for such
capital stock of Limited if such capital stock represents a portion of the
exercise price of such stock options or in connection with tax withholding
obligations arising in connection with the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c139.jpg]
exercise or settlement of such options, restricted stock units or other similar
awards and agreements by, or the vesting of restricted capital stock or similar
awards held by, any current or former director, officer, employee or consultant
of Limited or any Subsidiary, in each case consistent with past practice of
Limited; (h) Limited and each Subsidiary may pay any Dividend or consummate any
redemption within 60 days after the date of declaration of the Dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the Dividend or redemption payment would have complied
with, and was permitted to be made by, another provision of this Section 7.06;
and (i) Limited and each Subsidiary may make regularly scheduled payments of
principal and interest on any Subordinated Indebtedness, provided that any Loan
Party or any Subsidiary of a Loan Party may make any payments to another Loan
Party or Subsidiary of a Loan Party in respect of intercompany Indebtedness
permitted under Section 7.03(r)); provided, further, that Limited and its
Subsidiaries may make payments to Limited or another Subsidiary to allow it to
make the payments referred to in this Section 7.06(i), so long as Limited or
such Subsidiary applies the amount of any such payment for such purposes
promptly upon receipt thereof. 7.07 Change in Nature of Business. Engage in any
material line of business substantially different from those lines of business
conducted by Limited and its Subsidiaries on the date hereof or any business
reasonably related, complementary or incidental thereto. 7.08 Transactions with
Affiliates. Enter into any transaction of any kind with any Affiliate of
Limited, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Limited or such Subsidiary as
would be obtainable by Limited or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) transactions (i) between or
among the Borrower and any Guarantor, (ii) between or among any Guarantors or
(iii) between or among Subsidiaries that are not Loan Parties, (b) Restricted
Payments permitted by Section 7.06, (c) the payment of customary directors’ fees
and reimbursement of reasonable out- of-pocket expenses to, and indemnities
provided on behalf of, directors, officers, employees in the ordinary course of
business to the extent attributable to the ownership or operation of Limited and
its Subsidiaries; (d) any issuance of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by the
Limited’s board of directors in the ordinary course of business, (e) employment
and severance arrangements between Limited or any Subsidiary and their
respective officers and employees, in each case in the ordinary course of
business as determined in good faith by Limited’s board of directors, (f)
intercompany transactions undertaken in good faith (as certified by a
Responsible Officer) for the purposes of improving the consolidated tax
efficiency of Limited and its Subsidiaries on a consolidated basis and not for
the purpose of circumventing any covenant set forth in this Agreement so long as
any such transactions, taken as a whole, are not materially disadvantageous to
the Lenders in the good faith judgment of Limited and (g) Investments permitted
by Section 7.02(b). 7.09 Burdensome Agreements. Enter into or be a party to any
Contractual Obligation (other than this Agreement and any other Loan Document)
that limits the ability (a) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c140.jpg]
property to the Borrower or any Guarantor, (b) of any Subsidiary to Guarantee
the Indebtedness of the Borrower or (c) of Limited or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person. The
provisions of this Section 7.09 will not apply to encumbrances or restrictions
existing under or by reason of (i) agreements, instruments and documents entered
into in connection with Indebtedness permitted under Section 7.03(b), (c), (e),
(g), (o), (p) or (q) and any restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof, provided that such
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, with respect
to such dividend and other payment restrictions than those contained in such
Contractual Obligations, (ii) Applicable Law, and (iii) customary provisions
restricting assignments, subletting, sublicensing, pledging or other transfers
contained in leases, subleases, licenses or sublicenses, so long as such
restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be, (iv) purchase money
obligations permitted under this Agreement that impose restrictions on the
property so acquired, (v) any agreement for the Disposition of a Subsidiary or
assets of a Subsidiary that restricts distributions, the transfer of, or
encumbrances on such assets by that Subsidiary pending its Disposition or any
agreement entered into with respect to assets acquired or disposed of in
connection with an Acquisition or a Disposition, (vi) Liens securing
Indebtedness that limit the right of the debtor to dispose of the assets subject
to such Lien and (vii) any agreement (other than an agreement entered into in
connection with Indebtedness) in effect at the time any Person becomes a
Subsidiary of Limited, so long as such prohibition or limitation applies only to
such Subsidiary (and, if applicable, its Subsidiaries) and such agreement was
not entered into in contemplation of such Person becoming a Subsidiary of
Limited, as such agreement may be amended, restated, supplemented, modified,
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
7.09 contained therein. 7.10 Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose. 7.11 Financial Covenants. (a) Interest Coverage
Ratio. Permit the Interest Coverage Ratio as of the end of any fiscal quarter of
Limited to be less than 3.00 to 1.00. (b) Leverage Ratio. Permit the Leverage
Ratio to be greater than 3.50 to 1.00 at any time; provided, however,
notwithstanding the foregoing, and following the delivery of a Qualified
Acquisition Notice, (A) for the fiscal quarter in which such Qualified
Acquisition is consummated, the Leverage Ratio shall not at any time during
thereof exceed 4.25 to 1.00, (B) for the first, second and third fiscal quarters
immediately following the fiscal quarter in which such Qualified Acquisition was
consummated, the Leverage Ratio shall not at any time during thereof exceed 4.00
to 1.00, and (C) for the fourth fiscal quarter immediately following the fiscal
quarter in which such Qualified Acquisition was consummated, the Leverage Ratio
shall not at any time during thereof exceed 3.75 to 1.00.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c141.jpg]
7.12 Amendments of Subordinated Indebtedness. Change or permit any Subsidiary to
change or amend (or take any action or fail to take any action the result of
which is an effective amendment or change) or accept any waiver or consent with
respect to, any document, instrument or agreement relating to any Subordinated
Indebtedness that would result in (a) except as otherwise permitted by Section
7.03(b), an increase in the principal, interest, overdue interest, fees or other
amounts payable under any Subordinated Indebtedness, (b) an acceleration of any
date fixed for payment or prepayment of principal, interest, fees or other
amounts payable under any Subordinated Indebtedness (including, without
limitation, as a result of any redemption), in each case where such date fixed
would result in a payment prior to the Maturity Date, (c) a change in any of the
subordination provisions of any Subordinated Indebtedness unless such change is
acceptable to Administrative Agent in its sole discretion or (d) any other
change in any term, provision or covenant of any Subordinated Indebtedness that
could reasonably be expected to have an adverse effect on the interest of the
Lenders. 7.13 Licenses. Assign or otherwise transfer any of the Licenses, in
whole or in part, except that Licenses may be transferred to HOT-Barbados or
another Loan Party if, and only if, at the time of such transfer no Default
exists or would result therefrom. 7.14 Sanctions. Directly or indirectly, use
any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, that, at the time of such funding, is the subject of Sanctions or is
in any Designated Jurisdiction, or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line
Lender, or otherwise) of applicable Sanctions. 7.15 Anti-Corruption Laws.
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other anti-corruption
legislation in other jurisdictions. ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default: (a) Non-Payment. The Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within the earlier of (A) one Business Days’ notice thereof by the
Administrative Agent or (B) three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within the earlier of (A) one Business Days’ notice thereof by the
Administrative Agent or (B) five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a) – (d), 6.05, 6.10, 6.11, 7.04,
7.05, 7.06, 7.07, 7.10, 7.11, 7.12, 7.13, 7.14 or 7.15; or



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c142.jpg]
(c) Other Defaults. Any Loan Party fails to perform or observe (i) any of
Section 7.01, 7.02, 7.03, 7.08 or 7.09 and such failure continues for 15 days or
(ii) any other covenant or agreement (not specified in subsection (a) or (b)
above and other than Section 6.03(e)) contained in any Loan Document on its part
to be performed or observed and such failure continues for 30 days; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or (e) Cross-Default. (i) Any
Loan Party or any Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000 or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party as a result thereof is greater than $20,000,000; or (f) Insolvency
Proceedings, Etc. Any Loan Party or any Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law seeking liquidation,
reorganization or other relief entered into with respect to it, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c143.jpg]
or any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or (h)
Judgments. There is entered against any Loan Party or any Subsidiary (i) one or
more final judgments or orders for the payment of money by such Loan Party or
Subsidiary in an aggregate amount (as to all such judgments or orders) exceeding
$20,000,000 not stayed, discharged, vacated, bonded or paid 30 days after entry
thereof (to the extent not paid or covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or (i) ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party or any Subsidiary under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $20,000,000, or (ii) Limited or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $20,000,000; or
(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or (k) Change of
Control. There occurs any Change of Control; or (l) Licenses. Any License shall
expire and not be renewed or shall be otherwise terminated and such expiration,
non-renewal or termination could reasonably be expected to have a Material
Adverse Effect. 8.02 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions: (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c144.jpg]
notice of any kind, including notice of intent to accelerate and notice of
acceleration, all of which are hereby expressly waived by the Borrower; (c)
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and (d) exercise
on behalf of itself and the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order: First, to payment of that portion
of the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them; Third, to
payment of that portion of the Obligations constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them; Fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Loans and L/C Borrowings, ratably among the Lenders and the L/C Issuer, and to
the extent payments under any Guaranty in respect of any other Guarantied
Obligations, to the Guarantied Parties, in proportion to the respective amounts
described in this clause Fourth held by them; Fifth, to the Administrative Agent
for the account of the L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c145.jpg]
to the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.15; and Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law. Subject to Sections 2.03(c) and 2.15, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties and
Affiliates of Loan Parties to preserve the allocations to Obligations and
Guarantied Obligations otherwise set forth above in this Section 8.03. ARTICLE
IX. ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. 9.02 Rights as
a Lender. The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders. 9.03 Exculpatory Provisions. (a) The
Administrative Agent or the Arranger, as applicable, shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c146.jpg]
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent or the Arranger, as
applicable, and its Related Parties: (i) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) shall not have any duty or responsibility to disclose, and
shall not be liable for the failure to disclose, to any Lender or the L/C Issuer
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates that is communicated to, or in the possession
of, the Administrative Agent, Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein. (b) Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer. (c) Neither
the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c147.jpg]
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 9.06 Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c148.jpg]
Applicable Law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, with the consent of the Borrower unless an
Event of Default has occurred and is continuing, which consent shall not be
unreasonably withheld, appoint a successor, which successor shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. (c) With effect from
the Resignation Effective Date or the Removal Effective Date (as applicable) (i)
the retiring or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section) . The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent. (d)
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder and the
successor’s acceptance of such appointment (which



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c149.jpg]
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit. 9.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Administrative Agent or the Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender and the L/C Issuer
represents to the Administrative Agent and the Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger, any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties. Each Lender and the L/C Issuer represents and warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or L/C Issuer for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or L/C Issuer,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender and the L/C Issuer agrees not to assert a
claim in contravention of the foregoing. Each Lender and the L/C Issuer
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such L/C Issuer, and either
it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities. 9.08 No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or other titles as
necessary listed on the cover page hereof shall have



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c150.jpg]
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder. 9.09 Administrative Agent May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise, (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize the Administrative Agent to vote
in respect of the claim of any Lender or the L/C Issuer in any such proceeding.
9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, (a) to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Guarantied Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is Disposed or to be Disposed as part of or in connection with any Disposition
permitted



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c151.jpg]
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and (b)
(i) to release any Guarantor (and any other Guarantor that is a parent of such
Guarantor, if such parent’s sole assets are the Equity Interests of such
Guarantor) from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, and (ii) the
Administrative Agent, the Lenders and the L/C Issuer shall release any Guarantor
(and any other Guarantor that is a parent of such Guarantor, if such parent’s
sole assets are the Equity Interests of such Guarantor) subject to a Disposition
permitted by Section 7.04 or 7.05. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10. 9.11 ERISA Plan Assets. (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84- 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96- 23
(a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c152.jpg]
(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. (b) In addition,
unless either (1) clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto). ARTICLE X. MISCELLANEOUS 10.01 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent (or
signed by the Administrative Agent with the consent of the Required Lenders),
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: (a) waive any condition set forth in Section
4.01(a) without the written consent of each Lender; (b) extend or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default or mandatory prepayment shall not constitute an extension or
increase of any Commitment of any Lender); (c) postpone any date fixed by this
Agreement or any other Loan Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; (d) reduce the principal of,
or the rate of interest specified herein on, any Loan or L/C Borrowing, or
(subject to clause (iv) of the second proviso to this Section 10.01) any fees or
other



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c153.jpg]
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder, provided that the
numerical values specified in the definition of “Applicable Rate” shall not be
changed in a manner which would result in a lower Applicable Rate without the
consent of each Lender affected thereby; (e) change Section 2.13 or Section 8.03
in a manner that would alter the pro rata sharing of payments required thereby
or the order in which Obligations are paid without the written consent of each
Lender; (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; (g) except as permitted herein, release all or
substantially all of the Guarantors from the Guaranty without the written
consent of each Lender; or (h) amend Section 1.07 or the definition of
“Alternative Currency” without the written consent of each Lender; and, provided
further, that (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Autoborrow Agreement and any fee letters executed in connection therewith may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(vi) the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Loan Document pursuant Section 2.14(e) or Section 10.24
without the consent of any Lender or the Required Lenders and (vii) the
Administrative Agent and the Borrower may amend this Agreement for the purpose
of replacing LIBOR in accordance with, and subject to the terms of, Section
3.08. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c154.jpg]
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding any provision herein to the contrary, if the
Administrative Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document (including the schedules and exhibits
thereto), then the Administrative Agent and the Borrower shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement. 10.02 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier (with confirmation) as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and (ii) if to any
other Lender, to the address, telecopier number, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower). Notices
and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b)
below, shall be effective as provided in such subsection (b). This Agreement was
prepared by: Greenberg Traurig, LLP 2200 Ross Avenue, Suite 5200 Dallas, Texas
75201 Attention: Lou Ann Brunenn Phone: 214-665-3661 E-mail: brunennl@gtlaw.com
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c155.jpg]
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient. (c) The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform or any other electronic
platform or electronic messaging service or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). (d) Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c156.jpg]
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Revolving Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. 10.03 No Waiver;
Cumulative Remedies. No failure by any Lender, the L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at Law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c157.jpg]
10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, except to the extent that the Administrative Agent, any
Lender or the L/C Issuer is not entitled to indemnification under this
Agreement. (b) Indemnification by the Borrower. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (ii) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY LIMITED OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO LIMITED OR ANY OF ITS
SUBSIDIARIES, OR (iv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c158.jpg]
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (y) RESULT FROM A CLAIM
BROUGHT BY ANY LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF SUCH
LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. (c) Reimbursement by
Lenders. To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the L/C Issuer,
the Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided further that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), L/C Issuer or the Swing Line Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d). (d) Waiver of Consequential
Damages, Etc. To the fullest extent permitted by Applicable Law, the Borrower
shall not assert, and hereby waives any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable not later than ten Business Days after demand therefor.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c159.jpg]
(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. 10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement. 10.06 Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Assignments by Lenders. Any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c160.jpg]
(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (b)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed). (ii) Proportionate
Amounts. Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans; (iii) Required Consents.
No consent shall be required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition: (A) the consent of the
Borrower (such consent not to be unreasonably withheld) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
(other than an Affiliate that is a Foreign Lender) or an Approved Fund; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; (B) the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; (C) the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and (D) the consent of
the Swing Line Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c161.jpg]
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (which shall not be
charged to any Loan Party); provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. (v) No
Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person. (vi) Certain Additional Payments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claims of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c162.jpg]
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section. (c) Register. The Administrative Agent, acting solely for this
purpose as a non- fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For avoidance of default, each Lender shall be
responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c163.jpg]
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (e) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. (f) Resignation as L/C Issuer or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c164.jpg]
retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit. 10.07
Treatment of Certain Information; Confidentiality. (a) Treatment of Certain
Information. Each of the Administrative Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates, auditors and its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party hereto, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or (B) any actual or
prospective counterparty (or its Related Parties) to any swap or derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (vi) on a
confidential basis to (A) any rating agency in connection with rating Limited or
its Subsidiaries or the credit facility provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer or the Swing Line Lender to deliver Borrower Materials or
notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facility hereunder, (vii) with the
consent of the Borrower, (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, (B)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or (C) is independently discovered or developed by a party
hereto without utilizing any Information received from the Borrower or violating
the terms of this Section, or (ix) to credit insurance providers. For purposes
of this Section, “Information” means all information received from Limited or
any Subsidiary relating to Limited or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Limited or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c165.jpg]
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments. (b) Non-Public
Information. Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities Laws. (c) Press Releases. The Loan Parties and their Affiliates agree
that they will not in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or any Lender or their
respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Administrative Agent, unless
(and only to the extent that) the Loan Parties or such Affiliate is required to
do so under law and then, in any event the Loan Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure. (d) Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transaction contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties. 10.08 Right of Setoff. If an
Event of Default shall have occurred and be continuing, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party are owed to a branch, office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c166.jpg]
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder. 10.10
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. 10.11 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligations hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c167.jpg]
10.13 Replacement of Lenders. If the Borrower is entitled to replace any Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non- Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, and such Lender agrees to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that: (a) the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.06(b); (b) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts); (c) in the case of
any such assignment resulting from a claim for compensation under Section 3.04
or payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with Applicable Laws; and (e) in the case of an
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. 10.14 Governing Law; Jurisdiction; Etc. (a)
GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. (b) The parties hereto
agree that Chapter 345 (other than Section 346.004) of the Texas Finance Code
(which regulates certain revolving credit accounts and revolving tri-party
accounts) shall not apply to the Loans, L/C Borrowings or the Obligations. (c)
SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND LIMITED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c168.jpg]
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS
SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF TEXAS (DALLAS DIVISION), AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR LIMITED OR ANY OF THEIR RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION. (d) WAIVER OF VENUE. EACH OF THE BORROWER AND
LIMITED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (e) SERVICE
OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. 10.15 Waiver of Jury Trial. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c169.jpg]
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 10.16 USA PATRIOT Act. Each Lender that is subject to the Act hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act. 10.17 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, each Arranger, and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, each Arranger, and
the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger, and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, each Arranger, nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Arranger, and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, each
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, each Arranger, or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 10.18 Electronic Execution of Assignments and
Certain Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Revolving Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c170.jpg]
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. 10.19 Judgment Currency. If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Borrower in respect of any such sum due
from it to the Administrative Agent, any Lender or the L/C Issuer hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. To the extent permitted by Applicable Law, if the amount
of the Agreement Currency so purchased is less than the sum originally due to
the Administrative Agent from the Borrower in the Agreement Currency after
taking into account any set-offs or counterclaims of any Loan Party against the
Person to whom such obligation was owing on which a final judgment has been
rendered, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, to whom such obligation was owing against such loss.
If the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, in such currency, the Administrative Agent agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under Applicable Law). 10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES. 10.21 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c171.jpg]
its Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.21 voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.21 shall remain in full force and effect until the Obligations and
the Guarantied Obligations have been indefeasibly paid and performed in full.
Solely for purposes of the Commodity Exchange Act, each Qualified ECP Guarantor
intends this Section 10.21 to constitute, and for such purposes this Section
10.21 shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party. 10.22 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an Affected Financial Institution; and (b) the effects of any Bail-in Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority. 10.23 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c172.jpg]
governed by the laws of the State of New York and/or of the United States or any
other state of the United States): (a) In the event a Covered Entity that is
party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support. (b) As used in this Section 10.23, the
following terms have the following meanings: “BHC Act Affiliate” of a party
means an “affiliate” (as such term is defined under, and interpreted in
accordance with, 12 U.S.C. 1841(k)) of such party. “Covered Entity” means any of
the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the meaning assigned
to that term in, and shall be interpreted in accordance with, 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning assigned to the term
“qualified financial contract” in, and shall be interpreted in accordance with,
12 U.S.C. 5390(c)(8)(D). 10.24 Addition of Guarantors. From time to time and
notwithstanding the provisions of Section 10.01, the Borrower may cause one or
more additional Subsidiaries of Limited to become Guarantors hereunder by
delivering, or causing to be delivered, to the Administrative Agent in respect
of each applicable Subsidiary (a) a Guaranty (the date of each such Guaranty
being referred to herein as a “Joinder Date”, which date shall be at least ten
days after the Borrower provides notice to the Administrative Agent of its
intention to cause such Subsidiary to become a Guarantor hereunder), (b) such
documents of the types referred to in clauses (iv) and (v) of Section 4.01(a)
and (c) a favorable opinion of counsel to such Subsidiary located in the
jurisdiction of organization of such Subsidiary,



--------------------------------------------------------------------------------



 
[exhibit101conformed2020c173.jpg]
in form, content and scope reasonably satisfactory to the Administrative Agent;
provided that no Subsidiary may become a Guarantor hereunder pursuant to this
Section 10.24 if a Default or Event of Default shall have occurred and be
continuing on the applicable Joinder Date, or shall result from the joinder of
such Subsidiary as a Guarantor on such Joinder Date. Without limiting the
foregoing, if the designation of any additional direct or indirect, wholly-owned
Subsidiary as a Guarantor hereunder obligates the Administrative Agent or any
Lender to comply with “know your customer” or similar regulatory requirements
and the information necessary for such compliance is not already available to
the Administrative Agent or such Lender, as applicable, the Borrower shall,
promptly upon the request of the Administrative Agent or such Lender, as
applicable, supply such documentation and other evidence as is reasonably
requested by the Administrative Agent or such Lender, as applicable, in order
for it to comply with all “know your customer” and/or similar identification
procedures required under all applicable Laws. REMAINDER OF PAGE LEFT
INTENTIONALLY BLANK



--------------------------------------------------------------------------------



 